


EXHIBIT 10.2


NATIONAL ABF NATIONAL MASTER FREIGHT AGREEMENT




For the Period of
April 1, 2008 2013
through
March 31, 2013 2018
covering:


Operations in, between and over all of the states, territories and possessions
of the United States, and operations into and out of all contiguous territory.




The ___________________________ (Company or Association) ABF FREIGHT SYSTEM,
INC. hereinafter referred to as the EMPLOYER “Employer” or “Company” or “ABF”
and the TEAMSTERS NATIONAL FREIGHT INDUSTRY NEGOTIATING COMMITTEE representing
Local Unions affiliated with the INTERNATIONAL BROTHERHOOD OF TEAMSTERS, and
Local Union No.——— which Local Union is an affiliate of the INTERNATIONAL
BROTHERHOOD OF TEAMSTERS, agree to be bound by the terms and conditions of this
Agreement.


ARTICLE 1. PARTIES TO THE AGREEMENT


Section 1. Employer Covered


The Employer is ABF FREIGHT SYSTEM, INC. consists of Associations, members of
Associations who have given authorization to the Associations to represent them
in the negotiation and/or execution of this Agreement and Supplemental
Agreements, and individual Employers who become signator to this Agreement and
Supplemental Agreements as hereinafter set forth. The signator Associations
enter into this Agreement and Supplemental Agreements as hereinafter set forth.
The Employer signator Associations and Unions represent that they are
duly authorized to enter into this Agreement and Supplemental Agreements. on
behalf of their members under and as limited by their authorizations as
submitted prior to negotiations.


Section 2. Unions Covered


NO CHANGE


Section 3. Transfer of Company Title or Interest


The Employer’s obligations under this Agreement including Supplements shall be
binding upon its successors, administrators, executors and assigns. The Employer
agrees that the obligations of this Agreement shall be included in the agreement
of sale, transfer or assignment of the business. In the event an entire active
or inactive operation, or a portion thereof, or rights only, are sold,


1

--------------------------------------------------------------------------------






leased, transferred or taken over by sale, transfer, lease, assignment,
receivership or bankruptcy proceedings, such operation or use of rights shall
continue to be subject to the terms and conditions of this Agreement for the
life thereof. Transactions covered by this provision include stock sales or
exchanges, mergers, consolidations, spin-offs or any other method by which a
business is transferred.


It is understood by this Section that the signator Employer shall not sell,
lease or transfer such run or runs or rights to a third party to evade this
Agreement. In the event the Employer fails to require the purchaser, transferee,
or lessee to assume the obligations of this Agreement, as set forth above, the
Employer (including partners thereof) shall be liable to the Local Union(s) and
to the employees covered for all damages sustained as a result of such failure
to require the assumption of the terms of this Agreement until its expiration
date, but shall not be liable after the purchaser, the transferee or lessee has
agreed to assume the obligations of this Agreement. The obligations set forth
above shall not apply in the event of the sale, lease or transfer of a portion
of the rights comprising less than all of the signator Employer’s rights to a
non-signator company unless the purpose is to evade this Agreement. Corporate
reorganizations by a signatory Employer, occurring during the term of this
Agreement, shall not relieve the signatory Employer or the re-organized Employer
of the obligations of this Agreement during its term.


When a signator to this Agreement purchases rights from another signator, the
provisions of Article 5 shall apply. The applicable layoff provisions of this
Agreement shall apply.


The Employer shall give notice of the existence of this Agreement to any
purchaser, transferee, lessee, assignee, or other entity involved in the sale,
merger, consolidation, acquisition, transfer, spin-off, lease or other
transaction by which the operation covered by this Agreement or any part
thereof, including rights only, may be transferred. Such notice shall be in
writing, with a copy to the Local Union, at the time the seller, transferor or
lessor makes the purchase and sale negotiation known to the public or executes a
contract or transaction as herein described, whichever first occurs. The Local
Union shall also be advised of the exact nature of the transaction, not
including financial details.


The term rights shall include routes and runs.


ARTICLE 2. SCOPE OF AGREEMENT


Section 1. Master Agreement


The execution of this ABF National Master Freight Agreement on the part of the
Employer shall apply to all operations of the Employer which are covered by this
Agreement and shall have application to the work performed within the
classifications defined and set forth in the Agreements supplemental hereto.


Section 2. Supplements to Master Agreement


(a) There are several segments of the trucking industry covered by this
Agreement and for this reason Supplemental Agreements are provided for each of
the specific types of work performed by the various classifications of employees
controlled by this Master Agreement.


All such Supplemental Agreements are subject to and controlled by the terms of
this Master Agreement and are sometimes referred to herein as “Supplemental
Agreements.”


All such Supplemental Agreements are to be clearly limited to the specific
classifications of work as enumerated or described in each individual
Supplement.



2

--------------------------------------------------------------------------------




In all cases involving the transfer of work and/or the merger of operations
subject to the provisions of Article 8, Section 6 or Article 5, Section 2, where
more than one Supplemental Agreement is involved and one or more of them
contains provisions contrary to those set forth in Article 8, Section 6 or
Article 5, Sections 2, the applicable terms and conditions of the ABF National
Master Freight Agreement NMFA shall supersede those of the contrary Supplemental
Agreements, including the resolution of any seniority related grievances that
may arise following approval of the involved transfer of work and/or merger of
operations.


(b) The parties shall establish four (4) Regional Area Iron and Steel and/or
Truckload Supplements to the National Master Freight Agreement.


The Employer and the Local Union, parties to this Agreement, may enter into an
agreement whereby road drivers working under an Over-The-Road Supplemental
Agreement have the opportunity to perform work covered by and subject to the
above Regional Area Supplements, under conditions agreed upon. Such Supplement
shall be submitted to the appropriate Regional Joint Area Committee.


(c) The jurisdiction covered by the ABF National Master Freight Agreement and
its various Supplements thereto includes, without limitation, stuffing,
stripping, loading and discharging of cargo or containers. This does not include
loading or discharging of cargo or containers to or from vessels except in those
instances where such work is presently being performed. Existing practices,
rules and understandings, between the Employer and the Union, with respect to
this work shall continue except to the extent modified by mutual agreement.


Section 3. Non-covered Units


NO CHANGE


Card Check


(a) When a majority of the eligible employees performing work covered by an
Agreement designated by the National Negotiating Committee to be Supplemental to
the ABF National Master Freight Agreement execute a card authorizing a signatory
Local Union to represent them as their collective bargaining agent at the
terminal location, then such employees shall automatically be covered by this
Agreement and the applicable Supplemental Agreements. If the an Employer refuses
to recognize the Union as above set forth and the matter is submitted to the
National Labor Relations Board or any mutually agreed upon process for
determination and such determination results in certification or recognition of
the Union, all benefits of this Agreement and applicable Supplements shall be
retroactive to the date of demand for recognition. In such cases the parties may
by mutual agreement negotiate wages and conditions, subject to Regional Joint
Area Committee approval.


The parties agree that a constructive bargaining relationship is essential to
efficient operations and sound employee relations. The parties recognize that
organizational campaigns occur in bargaining relationships and that both parties
are free to accurately state their respective positions concerning the
organization of certain groups of employees. However, the parties also recognize
that campaigns must be waged on the facts only. Accordingly, the parties will
not engage in any personal attacks against Union or Company representatives or
attacks against the Union or Company as an institution during the course of any
such campaign.



3

--------------------------------------------------------------------------------




Additions to Operations: Over-The-Road and Local Cartage Supplemental Agreements


(b) Notwithstanding the foregoing paragraph, the provisions of the ABF National
Master Freight Agreement and the applicable Over-the-Road and Local Cartage
Supplemental Agreements shall be applied without evidence of union
representation of the employees involved, to all subsequent additions to, and
extensions of, current operations which adjoin and are controlled and utilized
as a part of such current operation, and newly established terminals and
consolidations of terminals which are controlled and utilized as a part of such
current operation.


If the an Employer refuses to recognize the Union as above set forth and the
matter is submitted to the National Labor Relations Board or any mutually
agreed-upon process for determination, and such determination results in
certification or recognition of the Union, all benefits of this Agreement and
applicable Supplements shall be retroactive to the date of demand for
recognition.


The provisions of Article 32 - Subcontracting, shall apply to this paragraph.
Extensions or additions to current operations, etc., which adjoin and are
controlled and utilized as part of such current operation shall be subject to
the jurisdiction of the appropriate Change of Operations Committee for the
purpose of determining whether the provisions of Article 8, Section 6 - Change
of Operations, apply and, if so, to what extent.


Section 4. Single Bargaining Unit


The employees, Unions, and Employers and Associations covered under this Master
Agreement and the various Supplements thereto shall constitute one (1)
bargaining unit and contract. It is understood that the printing of this Master
Agreement and the aforesaid Supplements in separate Agreements is for
convenience only and is not intended to create separate bargaining units.


This ABF National Master Freight Agreement applies to city and road operations,
and other classifications of employment authorized by the signatory Employers to
be represented by Employer Associations or Employers, where applicable,
participating in national collective bargaining. The common problems and
interest, with respect to basic terms and conditions of employment, have
resulted in the creation of the ABF National Master Freight Agreement and the
respective Supplemental Agreements. Accordingly, the Unions Associations and
Employers, parties to this Agreement, acknowledge that this Agreement creates
they constitute a single national multi-employer collective bargaining unit.
composed of the Associations named hereinafter and those Employers authorizing
such associations to represent them for the purpose of collective bargaining,
and solely to the extent of such authorization, and such other individual
employers which have, or may, become parties to this Agreement.


Section 5. Riders


NO CHANGE


ARTICLE 3. RECOGNITION, UNION SHOP AND CHECKOFF


Section 1. Recognition


(a) The Employer recognizes and acknowledges that the Teamsters National Freight
Industry Negotiating Committee and Local Unions affiliated with the
International Brotherhood of Teamsters are the exclusive representatives of all
employees in the classifications of work covered by this ABF National Master
Freight Agreement, and those Supplements thereto approved by the Joint National
Negotiating Committees for the purpose of collective bargaining as provided by
the National Labor Relations Act.

4

--------------------------------------------------------------------------------






Subject to Article 2, Section 3 - Non-covered Units, this provision shall apply
to all present and subsequently acquired over-the-road and local cartage
operations and terminals of the Employer.


This provision shall not apply to wholly-owned and wholly independently operated
subsidiaries of the Employer which are not under contract with local IBT unions.
“Wholly independently operated” means, among other things, that there shall be
no interchange of freight, equipment or personnel, or common use, in whole or in
part, of equipment, terminals, property, personnel or rights.


Union Shop


(b) All present employees who are members of the Local Union on the effective
date of this subsection or on the date of execution of this Agreement, whichever
is the later, shall remain members of the Local Union as a condition of
employment. Union membership for purposes of this Agreement, is required only to
the extent that employees must pay either (i) the Union’s initiation fees and
periodic dues or (ii) service fees which in the case of a regular service fee
payer payor shall be equal to the Union’s initiation fees and periodic dues, and
in the case of an objecting service fee payer payor shall be the proportion of
the initiation fees and dues corresponding to the portion of the Union’s total
expenditures that support representational activities. All present employees who
are not members of the Local Union and all employees who are hired hereafter
shall become and remain members of the Local Union as a condition of employment
on and after the thirty-first (31st) calendar day following the beginning of
their employment or on and after the thirty-first (31st) calendar day following
the effective date of this subsection or the date of this Agreement, whichever
is the later. An employee who has failed to acquire, or thereafter maintain,
membership in the Union as herein provided, shall be terminated seventy-two (72)
hours after ABF his/her Employer has received written notice from an authorized
representative of the Local Union, certifying that membership has been, and is
continuing to be, offered to such employee on the same basis as all other
members and, further, that the employee has had ten (10) days’ written notice
from the Union (with a copy to the Employer) of the delinquency and opportunity
to make all dues or initiation fee payments. This provision shall be made and
become effective as of such time as it may be made and become effective under
the provisions of the National Labor Relations Act, but not retroactively.


For purposes of this Article, “present employees” and “employees who are hired
hereafter” shall include “casual employees” as defined in Article 3, Section 2
of this Agreement. Such “casual employees” will be required to join the Union
prior to their employment on or after before the thirty-first (31st) calendar
day following their first (1st) day of employment for any Employer signatory to
this Agreement.


Hiring


NO CHANGE


State Law


NO CHANGE


Agency Shop


NO CHANGE


Savings Clause



5

--------------------------------------------------------------------------------




(f) If any provision of this Article is invalid under the law of any state
wherein this Agreement is executed, such provision shall be modified to comply
with the requirements of state law or shall be renegotiated for the purpose of
adequate replacement. If such negotiations shall not result in mutually
satisfactory agreement, either party shall be permitted all legal or economic
recourse.


Employer Recommendation


(g) In those instances where subsection (b) hereof may not be validly applied,
the Employer agrees to recommend to all employees that they become members of
the Local Union and maintain such membership during the life of this Agreement,
to refer new employees to the Local Union representative, and to recommend to
delinquent members that they pay their dues since they are receiving the
benefits of this Agreement.


Business agents shall be permitted to attend new employee orientations in
right-to-work states. The sole purpose of the business agent’s attendance is to
encourage employees to join the Union.


Future Law


NO CHANGE


No Violation of Law


NO CHANGE


Section 2. Probationary and Casual Employees


(a) Probationary Employees


NO CHANGE


(b) Casual Employees


(1) A casual employee is an individual who is not on the regular seniority list
and who is not serving a probationary period. A casual may be either a
replacement casual or a supplemental casual as hereinafter provided. Casuals
shall not have seniority status. Casuals shall not be discriminated against for
future employment.


(2) a. Replacement casuals may be utilized by an the Employer to replace regular
employees when such regular employees are off due to illness, vacation or other
absence, except when an absence of a regular employee continues beyond three (3)
consecutive months, a replacement casual shall not thereafter be used to fill
such absence, unless the Employer and the Local Union mutually agree to the
continued use of a replacement casual. If a CDL-qualified casual filling a
position has been regularly employed for a period of six (6) months or more, he
will not be required to go through a probationary period if hired into a
full-time position.


b. Where the Company is using casuals as vacation replacements for regular
employees, and the Area Supplemental Agreement does not provide a method to add
regular employees based on the use of casuals to replace vacation absence, the
vacation schedules shall be broken into yearly quarters beginning January 1st,
and subsequent vacation quarters shall begin on April 1st, July 1st, and October
1st thereafter.



6

--------------------------------------------------------------------------------




Starting with the quarter beginning April, 1991, and continuing each quarter
thereafter, the Employer shall add one (1) additional employee to the regular
seniority list for each sixty-five (65) vacation replacement days worked by a
casual during each vacation quarter.


The application of this formula shall not result in pyramiding.


New employees shall be placed on the respective seniority lists on the first
(1st) day of the following quarter unless there are employees in layoff status,
in which case such new employees shall be placed on the respective seniority
list at the time the laid-off employees are recalled from layoff status.


Employees shall first be added to the regular seniority list from the
preferential list, if applicable. Thereafter, employees to be added to the
regular seniority list shall be determined by the respective Supplement and
shall be subject to the probationary provisions of that Supplement.


In the application of this formula, employees specifically designated under an
appropriate reporting procedure to replace absence other than vacations shall
not be included as vacation replacements. It is the intent of the parties, in
the application of this formula, to add regular employees to the seniority list
to replace employees on vacation where there is regular work opportunity for
such additional employees.


The implementation of this provision may raise issues particular to a respective
Supplemental Agreement. Failure to resolve the issues, such Supplemental
Negotiating Committee may agree to waive this provision, or submit the disputed
issues to the National Grievance Committee.


(3) Supplemental casuals may be used to supplement the regular work force as
provided for in each respective Supplement. Once the number of new employees to
be added as required in the Supplement is determined, the Employer must initiate
the processing of the new probationary employees immediately, and complete such
processing as provided for in the Supplements.


(4) Unless waived in writing by any Joint Supplemental Negotiating Committee,
all Supplements shall provide for a preferential casual hiring list and shall
provide the qualifications for placement on such list. Casuals on the
preferential hiring list shall be offered available extra work and future
regular employment in seniority order by classification as among themselves. A
preferential casual employee’s seniority date shall be the date he/she becomes a
regular employee; and such employee shall not be subject to any probationary
period.


Casual employees on the preferential hiring list shall have full access to the
grievance procedure.


The provisions of Article 3, Section 3, shall apply to casual employees on the
preferential hiring list who are paid on the regular payroll.


Local Unions employing an exclusive hiring hall under the terms of the
Supplemental Agreement may petition the respective Joint Area Supplemental
Negotiating Committee for approval to waive this subparagraph (4).


(5) Casual road employees, where permitted by Supplemental Agreement, may only
be used within the jurisdiction of their respective Regional Area and shall gain
preferential status and/or





7

--------------------------------------------------------------------------------




regular seniority status as provided in the respective Supplement, except on
approved two-man operations when the extra boards are exhausted.


(6) Any casual employee who declines regular employment shall be terminated
without recourse and will not be used by the Employer for any further work.


(7) a. Casual Employment


NO CHANGE


(7) b. Regular Employment


NO CHANGE


(c) Employment Agency Fees


NO CHANGE


Section 3. Checkoff


The Employer agrees to deduct from the pay of all employees covered by this
Agreement the dues, initiation fees and/or uniform assessments of the Local
Union having jurisdiction over such employees and agrees to remit to said Local
Union all such deductions. Where laws require written authorization by the
employee, the same is to be furnished in the form required. The Local Union
shall certify to the Employer in writing each month a list of its members
working for the Employer who have furnished to the Employer the required
authorization, together with an itemized statement of dues, initiation fees
(full or installment), or uniform assessments owed and to be deducted for such
month from the pay of such member. The Employer shall deduct such amount within
two (2) weeks following receipt of the statement of certification of the member
and remit to the Local Union in one (1) lump sum within three (3) weeks
following receipt of the statement of certification. The Employer shall add to
the list submitted by the Local Union the names and Social Security numbers of
all regular new employees hired since the last list was submitted and delete the
names of employees who are no longer employed. Checkoff shall be on a monthly or
quarterly basis at the option of the Union. The Local Union and Employer may
agree to an alternative option to deduct Union dues bi-monthly.


When an the Employer actually makes a deduction for dues, initiation fees and
assessments, in accordance with the statement of certification received from an
appropriate Local Union, the Employer shall remit same no later than three (3)
weeks following receipt of the statement of certification and in the event the
Employer fails to do so, the Employer shall be assessed ten percent (10%)
liquidated damages. All monies required to be checked off shall become the
property of the entities for which it was intended at the time that such
checkoff is required to be made. All monies required to be checked off and paid
over to other entities under this Agreement shall become the property of those
entities for which it was intended at the time that such payment or checkoff is
required to be made.



8

--------------------------------------------------------------------------------




Where an employee who is on checkoff is not on the payroll during the week in
which the deduction is to be made, or has no earnings or insufficient earnings
during that week, or is on leave of absence, the employee must make arrangements
with the Local Union and/or the Employer to pay such dues in advance.


The Employer agrees to deduct from the paycheck of all employees covered by this
Agreement voluntary contributions to DRIVE. DRIVE shall notify the Employer of
the amounts designated by each contributing employee that are to be deducted
from his/her paycheck on a weekly basis for all week worked. The phrase “weeks
worked” excludes any week other than a week in which the employee earned a wage.
The Employer shall transmit to DRIVE National Headquarters on a monthly basis,
in one (1) check, the total amount deducted along with the name of each employee
on whose behalf a deduction is made, the employee’s social security number and
the amount deducted from that employee’s paycheck. The International Brotherhood
of Teamsters shall reimburse the Employer annually for the Employer’s actual
cost for the expenses incurred in administering the weekly payroll deduction
plan.


The Employer will recognize authorization for deductions from wages, if in
compliance with state law, to be transmitted to Local Union or to such other
organizations as the Union may request if mutually agreed to. No such
authorization shall be recognized if in violation of state or federal law. No
deduction shall be made which is prohibited by applicable law.


In the event that an the Employer has been determined to be in violation of this
Article by the decision of an appropriate grievance committee, and if such
Employer subsequently is in violation thereof after receipt of seventy-two (72)
hours’ written notice of specific delinquencies, the Local Union may strike to
enforce this Article. However, such strike shall be terminated upon the delivery
thereof. Errors or inadvertent omissions relating to individual employees shall
not constitute a violation.


Upon written request of an employee, the Employer shall make payroll deductions
for the purchasing of U. S. Savings Bonds.


The Employer hereby agrees to participate in the Teamsters National 401(k)
Savings Plan (the “Plan”) on behalf of all employees represented for purposes of
collective bargaining under this agreement, and shall authorize the Plan to
allow for participating employee, upon his request, to take loans on his
contributions to the Plan. The Employer is not required to participate in the
Teamsters National 401(k) if Teamsters employees were eligible to participate in
an the Employer’s sponsored 401(k) as of January 1, 1998.


The Employer will make or cause to be made payroll deductions from participating
employee’s wages, in accordance with each employee’s salary deferral election
subject to compliance with ERISA and the relevant tax code provisions. The
Employer will forward withheld sum to State Street Bank Prudential or its
successor at such time, in such form and manner as required pursuant to the Plan
and Declaration of Trust (the “Trust”).


The Employer will execute a Participation Agreement with TNFINC and the Trustees
of the Plan evidencing Employer participation in the Plan effective prior to any
employee deferral being received by the Plan.


Section 4. Work Assignment


The Employers agrees to respect the jurisdictional rules of the Union and shall
not direct or require their its employees or persons other than the employees in
the bargaining units here involved, to perform work which is recognized as the
work of the employees in said units. This is not to interfere with bona fide
contracts with bona fide unions.

9

--------------------------------------------------------------------------------






Dock Pick-up:


This provision supercedes any other related article contained in the Agreement.


The Employer agrees that the function of the supervisor is the supervision of
employees and not the work of the employees they supervise.
However, where no local cartage employees are on the property, a supervisor can
load an unscheduled customer pick-up on an occasional and incidental basis. It
is understood that this provision is intended to only apply to unanticipated
situations taking less than thirty (30) minutes. The company shall not
intentionally schedule such pick-ups for times when the local cartage employees
are not available.


Section 5.


The term “Local Union” as used herein refers to the IBT Local Union which
represents the employees of the particular Employer for the purpose of
collective bargaining at the particular place or places of business to which
this Agreement and the Supplements thereto are applicable, unless by agreement
of the Local Union involved, or a Change of Operations Committee, or a
jurisdictional award under Article 30 herein, jurisdiction over such employees,
or any number of them, has been transferred to some other Local Union, in which
case the term Local Union as used herein shall refer to such other Local Unions.
Nothing herein contained shall be construed to alter the single multi-employer,
multi-union unit or single contract status of this Agreement.


Section 6. Electronic Funds Transfer (Direct Deposit)


If the Employer institutes an electronic funds transfer (EFT) system, employees
may participate.


Where not prohibited by State Law, all employees hired after the date of
ratification are required to use electronic deposit of their paychecks. If the
employee is enrolled on Direct Deposit and the employee’s pay is not deposited
to their bank account on payday due to employer error, the employee’s pay will
be deposited to the employee’s account by means of Electronic Funds Transfer or
the employee will be paid by station draft that same day.


If an employee hired after the date of ratification is unable to obtain a bank
account, he/she will be paid electronically using a pay card/debit card. If for
reasons beyond the Employer’s control, such as weather delays, express mail
failure, etc. an employee’s “paycheck” or debit card does not arrive at the
employee’s facility by payday, a replacement check will be issued at the General
Office and mailed to the employee’s facility by the end of that business day.


The Employer shall furnish an itemized statement of earnings and deductions with
all paychecks.


Section 7. Utility Employee


NO CHANGE


ARTICLE 4. STEWARDS


NO CHANGE





10

--------------------------------------------------------------------------------




ARTICLE 5.


Section 1. Seniority Rights


NO CHANGE


Section 2. Mergers of Companies-General


NO CHANGE


Combining of Terminals or Operations as a Result of Merger of Companies


NO CHANGE


Active Seniority List


NO CHANGE


Layoff Seniority list


NO CHANGE


Temporary Authority


NO CHANGE


Purchase of Rights


NO CHANGE


Exclusive Cartage Operations


NO CHANGE


Committee Authority


NO CHANGE


Section 3. Intent of Parties


NO CHANGE


Section 4. Equipment Purchases


NO CHANGE


Highest Rates Prevail


NO CHANGE





11

--------------------------------------------------------------------------------




Cutting Seniority Board


NO CHANGE


Posting Seniority List


NO CHANGE


Section 5. Work Opportunity


NO CHANGE


Section 6. Overtime


NO CHANGE


ARTICLE 6.


Section 1. Maintenance of Standards


NO CHANGE


Local Standards


NO CHANGE


Individual Employer Standards


NO CHANGE


General


NO CHANGE


Section 2. Extra Contract Agreements


NO CHANGE


Section 3. Workweek Reduction


NO CHANGE


Section 4. New Equipment


NO CHANGE


ARTICLE 7. LOCAL AND AREA GRIEVANCE MACHINERY


Section 1.



12

--------------------------------------------------------------------------------




(a) Provisions relating to local, state and area grievance machinery are set
forth in the applicable Supplements to this Agreement.


Each Supplemental Agreement shall provide for a Regional Joint Area Review
Committee. The Committee shall review and consider any case deadlocked by the
Regional Joint Area Committee. The Regional Joint Area Review Committee shall
consist of the Freight Coordinator from the applicable Region or a designee of
the TNFINC Chairman and a designee of the Executive Director of TMI. The
Committee shall have the authority to resolve any such deadlocked case either by
review of the evidence presented to the Regional Joint Area Committee or by
rehearing the case. The decisions of the Committee shall be final and binding.
In the event the Committee is unable to resolve the deadlock, the case shall be
referred to the National Grievance Committee.


Unless otherwise indicated in writing to TMI and TNFINC by a Supplemental
Negotiating Committee prior to ratification of this Agreement, there shall be no
arbitration of discharge and suspensions.


(b) All grievances arising under the provisions of the Master Agreement
(Articles 1-39) shall be filed directly with the appropriate Regional Joint Area
Committee. The Regional Joint Area Committee shall have the authority to render
a final and binding decision or direct the grievance to the appropriate lower
level committee for hearing if the grievance is not properly claimed under the
provisions of the Master Agreement. The Regional Joint Area Committee must hear
and decide such cases within ninety (90) days of the filing of the grievance.
Grievances arising under Article 9 - Protection of Rights, Article 29, Sections
1 or 2(a) and (b) - Substitute Service and Article 32, Subcontracting shall be
expeditiously processed and may be heard at either regularly scheduled or
specially called hearings. A grievance may be filed by any Region whose members
are adversely affected by an alleged violation of Article 32, Section 4(b)
occurring within its jurisdiction.


(c) It is mutually agreed that the procedures for processing complaints
concerning matters of highway and equipment safety shall be incorporated in the
applicable Supplemental Agreement, in accordance with the guidelines established
by the ABF National Master Freight Safety, Health and Equipment Committee
provided for in Article 16.


Special Joint Area Committees shall also be created in compliance with the
provisions of Article 35, Sections 3 and 4.


The procedure set forth in the local, state and area grievance machinery and in
the national grievance procedure may be invoked only by the authorized Union
representative or the Employer representative. Authorized representatives of the
Union and/or Employer may file grievances alleging violation of this Agreement,
under local grievance procedure, or as provided herein, unless provided to the
contrary or otherwise mutually agreed in the Supplemental Agreement and/or
respective committee rules of procedure. Time limitations regarding the filing
of grievances, if not set forth in the respective Supplemental Agreements, must
appear in the Rules of Procedure of the various grievance committees and shall
apply equally to the Employer and employees.


The Rules of Procedure of the various committees established under the Agreement
shall be subject to the review and approval of the National Grievance Committee.


Section 2. Grievant’s Bill of Rights


NO CHANGE


Section 3.

13

--------------------------------------------------------------------------------






NO CHANGE


Section 4.


Discharge cases shall be docketed and scheduled to be heard at the next
regularly scheduled City/Joint State/Supplemental Committee meeting.


Section 5. Timely Payment of Grievances


All monetary grievances that have been resolved either by decision or through a
signed, dated written settlement agreement shall be paid within fourteen (14)
calendar days of formal notification of the decision or the date of the
settlement agreement. If an the Employer fails to pay a monetary grievance in
accordance with this Section, the Employer shall pay as liquidated damages to
each affected grievant eight (8) hours straight time pay for each day the
Employer delays payment, commencing the date the grievant(s) notified the
Employer of such non-payment.


Section 6.


NO CHANGE


ARTICLE 8. NATIONAL GRIEVANCE PROCEDURE


Section 1.


All grievances or questions of interpretations arising under this ABF National
Master Freight Agreement or Supplemental Agreements thereto shall be processed
as set forth below.


(a) All factual grievances or questions of interpretation arising under the
provisions of the Supplemental Agreement (or factual grievances arising under
the ABF National Master Freight Agreement), shall be processed in accordance
with the grievance procedure of the applicable Supplemental Agreement.


If upon the completion of the grievance procedure of the Supplemental Agreement
the matter is deadlocked, the case shall be immediately forwarded to both the
Employer and Union secretaries of the National Grievance Committee, together
with all pertinent files, evidence, records and committee transcripts.


Any request for interpretation of the ABF National Master Freight Agreement
shall be submitted directly to the Regional Joint Area Committee for the making
of a record on the matter, after which it shall be immediately referred to the
National Grievance Committee. Such request shall be filed with both the Union
and Employer secretaries of the National Grievance Committee with a complete
statement of the matter.


(b) Any matter which has been referred pursuant to Section 1(a) above, or any
question

concerning the interpretation of the provisions contained in the ABF National
Master Freight Agreement, shall be submitted to a permanent National Grievance
Committee which shall be composed of an equal number of employer and union
representatives. The National Grievance Committee shall meet on a regular basis,
for the disposition of grievances referred to it, or may meet at more frequent
intervals, upon call of the chairman of either the Employer or Union
representatives on the National Grievance Committee. The National Grievance
Committee shall adopt rules of procedure which may include the reference of
disputed matters to subcommittees for investigation and report, with the final
decision or approval, however, to be

14

--------------------------------------------------------------------------------




made by the National Grievance Committee. If the National Grievance Committee
resolves the dispute by a majority vote of those present and voting, such
decisions shall be final and binding upon all parties.


Cases deadlocked by the National Grievance Committee shall be referred as
provided in Section 2(b) below. Procedures relating to such referrals shall be
included in the Rules of Procedure of the National Grievance Committee.


The Employer may request the co-chairmen of the National Grievance Committee to
appoint and convene a joint Employer and Union Committee which shall have the
authority to approve uniform dispatch procedures and rules which shall apply to
the individual company’s over-the-road operations.


No Employer signatory to this Agreement shall be permitted to have its own
grievance procedure.


Section 2.


(a) The National Grievance Committee by majority vote may consider and review
all questions of interpretation which may arise under the provisions contained
in the ABF National Master Freight Agreement which are submitted by either the
Chairman of TNFINC or the Executive Director of TMI. The National Grievance
Committee by majority vote shall have the authority to reverse and set aside all
resolutions of grievances by any lower level grievance committee or review
committee involving or affecting the interpretation(s) of Articles 1-39 of the
ABF National Master Freight Agreement, in which case the decision of the
National Grievance Committee shall be final and binding. A failure by the
National Grievance Committee to reach a majority decision on a question
concerning interpretation or on a review of a decision by a lower level
grievance committee or review committee shall not be considered a deadlock and
will not be referred to the National Review Committee. In case of a failure to
reach a majority decision in reviewing the decision of a lower level grievance
committee or review committee, the decision of the lower level grievance
committee or review committee shall stand as final and binding.


(b) All grievances deadlocked at the National Grievance Committee shall be
processed as set forth below.


1. All such deadlocked grievances shall be automatically referred to the
National Review
Committee, which shall consist of the Chairman of TNFINC, or his/her designee
and the
Executive Director of TMI, or his/her designee. The National Review Committee
shall have the authority to resolve any such deadlocked case by review of the
record presented to the National Grievance Committee or by rehearing the case,
or by referring the case to a subcommittee of either the Joint National
Negotiating Committee or the appropriate Supplemental Negotiating Committee to
negotiate a recommended resolution of the case. The subcommittee of the
Negotiating Committee to which the case was referred must report its
recommendation or deadlock to the National Review Committee for resolution.
Unless the National Review Committee in writing mutually agrees otherwise, said
Committee shall have a period of 15 days (excluding Saturdays, Sundays and
holidays) from the date of the National Grievance Committee deadlock to resolve
the case. The decision of the National Review Committee shall be final and
binding.


2. In the event the National Review Committee is unable to resolve the deadlock,
the President of the Employer involved and the Chairman of TNFINC shall have 30
additional days (excluding Saturdays, Sundays and holidays), from the final day
of consideration by the National Review Committee to attempt to resolve the
case. The TMI and TNFINC representatives on the National Review Committee shall
be responsible for notifying the President of the Employer involved and the
Chairman of TNFINC of the final day of consideration by the Committee of the
deadlocked grievance. In considering factual disputes that are deadlocked or
deadlocked questions of interpretation arising out of Supplemental Agreements,

15

--------------------------------------------------------------------------------




the decision of either the National Grievance Committee or the National Review
Committee shall be based on the provisions of the applicable Supplemental
Agreement.


3. No lawyers will be permitted to present cases at any step of the grievance
procedure.


4. The decision of any grievance committee or panel shall be specifically
limited to the matters submitted to it and the grievance committee or panel
shall have no authority in any manner to amend, alter or change any provision of
the Agreement.


5. If the Employer or Union challenges in court a decision issued by any dispute
resolution panel provided for under this Agreement, the cost of the challenge,
including the court costs and attorney’s fees, shall be paid by the losing
party.


Section 3. Work Stoppages


(a) The parties agree that all grievances and questions of interpretation
arising from the provisions of this Agreement shall be submitted to the
grievance procedure for determination. Accordingly, except as authorized by law,
as provided below or as specifically provided in other Articles of the ABF
National Master Freight Agreement, no work stoppage, slowdown, walkout or
lockout shall be deemed to be permitted or authorized by this Agreement.


A “representation dispute” in circumstances under which the Employer is not
required to recognize the Union under this Agreement is not subject to the
grievance procedure herein and the provisions of this Article do not apply to
such dispute.


(b) In the event an the Employer is delinquent in its health & welfare or
pension payments in the manner required by the applicable Supplemental
Agreement, the Local Union shall have the right to take whatever action it deems
necessary until such delinquent payments are made. The Local Union shall give
the Employer a seventy-two (72) hour, (excluding Saturdays, Sundays, and
holidays), prior written notice of the Local Union’s authorization of strike
action which notice shall specify the failure to make health & welfare or
pension payments providing the basis for such strike authorization. In no event
shall the Union have the right to strike over a dispute concerning the
eligibility and/or payment of health & welfare or pension contributions by an
the Employer on behalf of specific individuals and such disputes shall be
subject to the grievance procedure.


(c) In the event the Employer fails to comply with a decision rendered by a
grievance committee or a grievance settlement, provided a settlement has been
reduced to writing, dated and signed by both the Local Union and the Employer
the Local Union shall give the Employer a seventy-two (72) hour (excluding
Saturday, Sunday and holidays) prior written notice of the Local Union’s
authorization of strike action, which notice shall specify the basis for the
compliance failure. If the Employer believes that it is in compliance or that
there is a clarification needed in order to comply, the matter of compliance
and/or clarification shall be submitted to the grievance committee that decided
the case. The question of compliance or clarification shall be determined by the
grievance committee within forty-eight (48) hours after receipt of the Employer
request. The forty-eight (48) hour period for the grievance committee to
determine the question of compliance or clarification shall run concurrently
with the seventy-two (72) hour notice prior to a strike. The grievance committee
may meet telephonically to consider and decide questions of compliance or
clarification.



16

--------------------------------------------------------------------------------




Section 4.


(a) It is mutually agreed that the Local Union will, within two (2) weeks of the
date of the signing of this Agreement, serve upon the Employer a written notice
listing the Union’s authorized representatives who will deal with the Employer,
make commitments for the Local Union generally and, in particular, those
individuals having the sole authority to act for the Local Union in calling or
instituting strikes or any stoppages of work which are not in violation of this
Agreement. The Local Union may from time to time amend its listing of authorized
representatives by certified mail. The Local Union shall not authorize any work
stoppages, slowdown, walkout, or cessation of work in violation of this
Agreement. It is further agreed that in all cases of an unauthorized strike,
slowdown, walkout, or any unauthorized cessation of work which is in violation
of this Agreement the Union shall not be liable for damages resulting from such
unauthorized acts of its members.


In the event of a work stoppage, slowdown, walkout or cessation of work, not
permitted by the provisions of Article 8, Section 3(a), (b), or (c) alleged to
be in violation of this Agreement, the Employer shall immediately send a wire or
fax to the Freight Coordinator in the appropriate Regional Area and to the
Chairman of TNFINC to determine if such strike, etc., is authorized.


No strike, slowdown, walkout or cessation of work alleged to be in violation of
this Agreement shall be deemed to be authorized unless notification thereof by
telegram has been received by the Employer and the Local Union from such
Regional Area. If no response is received by the Employer within twenty-four
(24) hours after request, excluding Saturdays, Sundays, and holidays, such
strike, etc., shall be deemed to be unauthorized for the purpose of this
Agreement.


In the event of such unauthorized work stoppage or picket line, etc., in
violation of this
Agreement, the Local Union shall immediately make every effort to persuade the
employees to commence the full performance of their duties and shall immediately
inform the employees that
the work stoppage and/or picket line is unauthorized and in violation of this
Agreement. The
question of whether employees who refuse to work during such unauthorized work
stoppages, in violation of this Agreement, or who fail to cross unauthorized
picket lines at their Employer’s premises, shall be considered as participating
in an unauthorized work stoppage in violation of this Agreement may be submitted
to the grievance procedure, but not the amount of suspension herein referred to.


It is specifically understood and agreed that the Employer during the first
twenty-four (24) - hour period of such unauthorized work stoppage in violation
of this Agreement, shall have the sole and complete right of reasonable
discipline, including suspension from employment, up to and including thirty
(30) days, but short of discharge, and such employees shall not be entitled to
or have any recourse to the grievance procedure. In addition, it is agreed
between the parties that if any employee repeats any such unauthorized strike,
etc., in violation of this Agreement, during the term of this Agreement, the
Employer shall have the right to further discipline or discharge such employee
without recourse for such repetition. After the first twenty-four (24) - hour
period of an unauthorized stoppage in violation of this Agreement, and if such
stoppage continues, the Employer shall have the sole and complete right to
immediately further discipline or discharge any employee participating in any
unauthorized strike, slowdown, walkout, or any other cessation of work in
violation of this Agreement, and such employees shall not be entitled to or have
any recourse to the grievance procedure. The suspension or discharge herein
referred to shall be uniformly applied to all employees participating in such
unauthorized activity. The Employer shall have the sole right to schedule the
employee’s period of suspension.


The International Brotherhood of Teamsters, the Teamsters National Freight
Industry Negotiating Committee, Joint Councils and Local Unions shall make
immediate efforts to terminate any strike or stoppage of work as aforesaid which
is not authorized by such organizations, without assuming liability

17

--------------------------------------------------------------------------------




therefore. For and in consideration of the agreement of the International
Brotherhood of Teamsters, Teamsters National Freight Industry Negotiating
Committee, Joint Councils and Local Unions affiliated with the International
Brotherhood of Teamsters to make the aforesaid efforts to require Local Unions
and their members to comply with the law or the provisions of this Agreement,
including the provisions limiting strikes or work stoppages, as aforesaid, the
Associations and Employers who are is parties party hereto agrees that they it
will not hold the International Brotherhood of Teamsters, the Teamsters National
Freight Industry Negotiating Committee, Joint Councils and Local Unions liable
or sue them in any court or before any administrative tribunal for undertaking
such efforts to terminate unauthorized strikes or stoppages of work as aforesaid
or for undertaking such efforts to require Local Unions and their members to
comply with the law or the provisions of this Agreement, or for taking no
further steps to require them to do so. It is further agreed that signator
Associations and the Employers will not hold the International Brotherhood of
Teamsters, Teamsters National Freight Industry Negotiating Committee, Joint
Councils or Local Unions liable or sue them in any court or before any
administrative tribunal for such unauthorized work stoppages alleging
condonation, ratification or assumption of liability for undertaking such
efforts to terminate strikes or stoppages of work, or requiring Local Unions and
their members to comply with the law or the provisions of this Agreement.


The provisions of this Article shall continue to apply during that period of
time between the expiration of this Agreement and the conclusion of the
negotiations or the effective date of the successor Agreement, whichever occurs
later, except as provided in Article 39. It is understood and agreed that
failure by the International Brotherhood of Teamsters, Teamsters National
Freight Industry Negotiating Committee, and/or Joint Councils to authorize a
strike by a Local Union shall not relieve such Local Union of liability for a
strike authorized by it and which is in violation of this Agreement.


(b) The question of whether the International Union, Teamsters National Freight
Industry Negotiating Committee, Joint Council or Local Union have met its
obligation set forth in the immediately preceding paragraphs, or the question of
whether the International Union, Teamsters National Freight Industry Negotiating
Committee, and Joint Council or the Local Union, separately or jointly,
participated in an unauthorized work stoppage, slowdown, walkout or cessation of
work in violation of this Agreement by calling, encouraging, assisting or aiding
such work stoppage, etc., in violation of this Agreement, or the question of
whether an authorized strike provided by Article 8, Section 3(a), (b) or (c) is
in violation of this Agreement, or whether an the Employer engaged in a lockout
in violation of this Agreement, shall be submitted to the grievance procedure at
the national level, prior to the institution of any damage suit action. When
requested, the co-chairmen of the National Grievance Committee shall immediately
appoint a subcommittee to develop a record by collecting evidence and hearing
testimony, if any, on the questions of whether the International Union,
Teamsters National Freight Industry Negotiating Committee, Joint Council or
Local Union have met its obligations as aforesaid, or of Union Participation or
Employer lockout in violation of this Agreement. The record shall be immediately
forwarded to the National Grievance Committee for decision. If a decision is not
rendered within thirty (30) days after the co-chairmen have convened the
National Grievance Committee, the matter shall be considered deadlocked.


A majority decision of the National Grievance Committee on the questions
presented as aforesaid shall be final and binding on all parties. If such
majority decision is rendered in favor of one (1) or more of the Union entities,
or the Employer, in the case of lockout, no damage suit proceedings on the
issues set forth in this Article shall be instituted against such Union entity
or such Employer. If, however, the National Grievance Committee is deadlocked on
the issues referred to in this subsection 4(b), the issues must be referred to
the National Review Committee for resolution prior to either party instituting
damage suit proceedings. If the National Review Committee decides that a strike
was unlawful, it shall not have the authority to assess damages. Except as
provided in this subsection 4(b), agreement to utilize this procedure shall not
thereafter in any way limit or constitute a waiver of the right of the Employer
or Union to commence damage suit action. However, the use of evidence in this
procedure shall not waive the right

18

--------------------------------------------------------------------------------




of the Employer or Union to use such evidence in any litigation relating to the
strike or lockout, etc., in violation of this Agreement. There shall not be any
strike, slowdown, walkout, cessation of work or lockout as a result of a
deadlock of the National Grievance Committee on the questions referred to under
this subsection 4(b) and any such activity shall be considered a violation of
this Agreement.


(c) In the event that an the Employer, party to this Agreement, commences legal
proceedings against the Union after the Union’s compliance with the provisions
of Article 8, Section 3(a), (b) or (c), the Employer Associations will cooperate
in the presentation to the court of the applicable majority grievance committee
decision.


(d) Nothing herein shall prevent the Employer or Union from securing remedies
granted by law except as specifically set forth in subsection 4(b).


Section 5.


NO CHANGE


Section 6. Change of Operations


Change of Operations Committee


(a) Present terminals, breaking points or domiciles shall not be transferred,
changed or modified without the approval of an appropriate Change of Operations
Committee. Such Committee shall be appointed in each of the Regional Areas,
equally composed of Employer and Union representatives. The Change of Operations
Committee shall have the authority to determine the seniority of the employees
affected and such determination shall be final and binding.


In the event a proposed change of operations includes the establishment of
either a new or satellite terminal as a “combination” facility with a common
city driver and dock seniority roster, when such change of operations results in
the relocation or movement of city drivers and dock employees from an existing
terminal recognizing separate (split) seniority rosters for city drivers and
dock employees, the Change of Operations Committee shall have the authority to
determine the conditions under which such a combination facility may be
established, including but not limited to, the number of city drivers and dock
employees who qualify, be allowed to follow the work to the new or satellite
combination terminal, the implementation of training programs to qualify dock
employees as city drivers and the seniority right of affected employees to
either return to the “mother” terminal and/or claim additional driving positions
at the satellite terminal within reasonable time periods following the
establishment of such combination terminal, as determined by the Committee.
Existing terminals that recognize separate city driver and dock seniority
rosters (split terminals) shall not be converted to “combination” terminals
unless and until such time as a majority of those affected employees agree to
such conversion, in which case the Change of Operations Committee shall have the
authority to determine the conditions under which such conversion shall be
implemented.


Such Committee, however, shall observe the Employer’s right to designate
domiciles and the operational requirements of the business. Where the Union
raises the question as to whether or not certain proposed runs of excessive
length can be made, the Employer must be prepared to submit objective evidence
including DOT certification or logs and tapes that such runs have been tested
and were made within the DOT hours of service regulations. Individual employees
shall not be redomiciled more than once during the term of this Agreement as the
result of an approved change of operations unless a merger, purchase, sale,
acquisition or consolidation of employers is involved, or unless there is proven
economic need as determined by the Change of Operations Committee based on
factual evidence presented.



19

--------------------------------------------------------------------------------




Pension and health & welfare contributions paid on behalf of a redomiciled
employee shall be paid to the Funds to which the contributions were made prior
to the employee’s change of domicile, and the decisions of the Change of
Operations Committee shall so specify. This Section does not apply to employees
who voluntarily transfer to new domiciles, unless such transfer is a result of a
Change of Operations Committee decision. Any dispute concerning the appropriate
fund for an the Employer’s contribution on behalf of a redomiciled employee,
pursuant to a Change of Operations Committee decision, shall be referred to the
National Grievance Committee. The decision of the National Grievance Committee
shall to the extent permitted by law, be final and binding on all affected
parties, including the Trust Funds.


The Change of Operations Committee shall also have jurisdiction for a period of
twelve (12) months following the opening of a new terminal to consider the
redomicile of employees who are laid off as a direct result of such opening of a
terminal. The Committee shall also have jurisdiction over the closing of a
terminal in regard to seniority, as well as to determine the conditions under
which freight may or may not be interlined into the area of a vacated operations
when necessary to retain major customers, including mandating the use of union
carriers where available. In no event will the Employer be granted the authority
to vacate a facility and interline the freight on a non-union subsidiary of the
parent company.


The above shall not apply within a twenty-five (25)-mile radius.


The Change of Operations Committee shall have the authority to require a
definition of primary and shared lanes, where applicable.


The Change of Operations Committee shall not grant the Employer authority to
relocate U.S. operations, work, or terminals to Mexico.


Change of Operations Committee Procedure


NO CHANGE


Moving Expenses


NO CHANGE


Change of Operations Seniority


NO CHANGE


Closing, Partial Closing of Terminals-Transfer of Work


NO CHANGE


Closing of Terminals-Elimination of Work


NO CHANGE


Layoff



20

--------------------------------------------------------------------------------




NO CHANGE


Opening of Terminals


(3) When a new terminal(s) is opened (except as a replacement for existing
operations or a new division in a locality where there are existing operations),
the Employer shall offer to those employees, if any, affected thereby the
opportunity to transfer to regular positions in the new terminal(s) in the order
of such employee’s continuous classification (road or city) seniority date as
defined herein. Upon arrival at such new location, such employees shall be
“dovetailed” with their continuous classification (road or city) seniority date
together with other employees so transferring.


This provision is not intended to cover situations where there is replacement of
an existing operation or where a new division is opened in a locality where
there is an existing terminal. In these latter situations, those employees laid
off at the existing facilities shall have first (1st) opportunity for employment
at the new operation in accordance with their continuous classification (road or
city) seniority date, and upon arrival shall be similarly “dovetailed.” If all
regular full-time positions are not filled in this manner, then the provisions
of the preceding paragraph shall apply.


(4) When a Company which has an established Local Cartage Operation, which has
been cleared by system OTR drivers, seeks to establish a new OTR domicile there,
the Company shall first file for a Change of Operations giving transfer
opportunity, with regard to the initial complement, to OTR drivers from those
system OTR domiciles that previously serviced such Local Cartage Operation with
reasonable regularity. Such transfer opportunity shall remain in effect for any
additions to the initial complement for a period of not less than 120 calendar
days, after which further additions to such complement shall be hired at the
locality where such new OTR domicile was established.


(5) Any employee redomiciled by an approved change of operations to another
domicile shall upon reporting to such new domicile be deemed to have
relinquished his/her right to return, with seniority, to the domicile from which
he/she was transferred, except under another approved change of operations.
Employees who avail themselves of the transfer privileges because they are on
layoff at their original terminal may exercise their seniority rights if work
becomes available at their original terminal during the five (5) year layoff
period allowed them at their original terminal.


(6) When an the Employer’s proposed Change of Operations offers a specific
number of road positions at a gaining domicile, the Employer shall be required
to make every good faith effort

and use all practical means to hire qualified applicants to fill such offered
positions that are left vacant because other employees affected by the Change
have elected not to bid into that gaining domicile. The Employer’s duty to hire
under this provision is to use every reasonable means to advertise for qualified
applicants and to meet with the affected Local Union(s) to seek qualified
applicants. Nothing in this provision shall be construed to create an obligation
that the Employer maintain or otherwise guarantee a specific number of employees
at a gaining domicile. Any grievance concerning any issue which may arise under
this provision shall be filed directly with the Multi-Region Change of
Operations Committee.


In the event it is determined by the Multi-Region Change of Operations Committee
that the Employer has not made every good faith effort and used all practical
means to hire qualified applicants for road positions as required under this
provision, the Committee may require the Employer to hire qualified applicant(s)
as outlined above.







21

--------------------------------------------------------------------------------




Definition of Terms


NO CHANGE


Qualifications and Training


NO CHANGE


Intent of Parties


(g) The parties acknowledge that the above rules are intended solely as general
standards and further that many factual situations will be presented which
necessitate different application, modification or amendment. Accordingly, the
parties acknowledge that questions of the application of seniority rights may
arise which require different treatment and it is anticipated and understood
that the Employers and Unions jointly involved and/or the respective grievance
committees may mutually agree to such disposition of questions of seniority
which in their judgment is appropriate under the circumstances.


The Change of Operations Committees, as provided herein or in the Supplemental
Agreements, shall have the authority to determine the application of seniority
in those situations presented to them. In all cases, the seniority decisions of
the Joint Committees, including the Change of Operations Committees and
subcommittees established by the ABF National Master Freight Agreement and the
respective Supplemental Agreements, shall be final and binding.


Section 7.


Any grievance committee or panel, as constituted under this Agreement, shall
have the jurisdiction and power to decide grievances which arose under the
preceding agreements and supplements thereto. In doing so, the committees or
panels shall follow the grievance procedure set forth in the 20032008-2008 2013
Agreement, but apply the contract under which the grievance arose.


Section 8. Sleeper Cab Operations


NO CHANGE


A. Work Rules


NO CHANGE


B. Team Classifications


NO CHANGE


C. Dispatch Method


NO CHANGE


D. Laypoint and Layover


NO CHANGE





22

--------------------------------------------------------------------------------




E. Abuse of Free Time


NO CHANGE


F. Mark-Off Procedure For Non-Scheduled Sleeper Cab Drivers


NO CHANGE


H. Bedding and Linen


NO CHANGE


I. Sleeper Cab Equipment


NO CHANGE


J. Sleeper Cab Occupants


NO CHANGE


K. Method of Dispatch At Foreign Domiciles


NO CHANGE


L. Foreign Power Courtesy Dispatch


NO CHANGE


M. National Sleeper Cab Grievance Committee


NO CHANGE


ARTICLE 9. PROTECTION OF RIGHTS


NO CHANGE


ARTICLE 10. LOSS OR DAMAGE


Section 1.


NO CHANGE


Section 2.
Prior to an employee being charged with the responsibility and liability for any
loss, damage or theft because of willful gross negligent acts on the part of the
employee, a hearing shall be held with the Local Union, the employee and the
Employer. Employees who are found to be liable and required to make restitution
for such liability, shall not then be subject to any further disciplinary
action. Any disputes between the parties may be referred to the grievance
procedure of the applicable Area Supplemental Agreement and the ABF National
Master Freight Agreement.





23

--------------------------------------------------------------------------------




ARTICLE 11. BONDS AND INSURANCE


Section 1.
Should the Employer require any employee to give bond, cash bond shall not be
compulsory, and any premium involved shall be paid by the Employer. The primary
obligation to procure the bonds shall be on the Employer. If the Employer cannot
arrange for a bond within ninety (90) days, it must so notify the employee in
writing. Failure to so notify shall relieve the employee of the bonding
requirement. If proper notice is given, the employee shall be allowed thirty
(30) days from the date of such notice to make his/her own bonding requirements,
standard premiums only on said bond to be paid by the Employer. A standard
premium shall be that premium paid by the Employer for bonds applicable to all
other of its employees in similar classifications. Any excess premium is to be
paid by the employee. Cancellation of a bond after once issued shall not be
cause for discharge unless the bond is cancelled for cause which occurs during
working hours, or due to the employee having given a fraudulent statement in
obtaining said bond.


Every driver must maintain a valid commercial driver’s license and required
endorsements and be covered by insurance. If an the Employer cannot cover a
driver under an existing fleet policy, the Employer will promptly apply to the
state assigned risk-pool to provide any comparable coverage. During the pendency
of the application and until insurance is obtained, the driver will not be
terminated, but will be taken out of driving service. When any comparable
insurance is obtained, the employee will be responsible for paying any excess
over the standard charges.


Section 2. Corporate Owned Life Insurance


NO CHANGE


ARTICLE 12. UNIFORMS


NO CHANGE


ARTICLE 13. PASSENGERS


NO CHANGE


ARTICLE 14. COMPENSATION CLAIMS


Section 1. Compensation Claims


(a) The Employer agrees to cooperate toward the prompt disposition of employee
on-the-job injury claims. The Employer shall provide worker’s compensation
protection for all employees even though not required by state law, or the
equivalent thereof, if the injury arose out of or in the course of employment.
No employee will be disciplined or threatened with discipline as a result of
filing an on-the-job injury report. The Employer or its designee shall not visit
an injured worker at his/her home, at a hospital or any location outside the
employee’s home terminal without his/her consent.


(b) At the time an injury report is turned in, the Employer shall provide the
injured employee with an information sheet briefly outlining the procedure for
submitting a worker’s compensation claim to include the name, address and phone
number of the company’s worker’s compensation representative and other pertinent
information relative to claim payment.



24

--------------------------------------------------------------------------------




(c) An employee who is injured on the job, and is sent home, or to a hospital,
or who must obtain medical attention, shall receive pay at the applicable hourly
rate for the balance of his/her regular shift on that day. An employee who has
returned to his/her regular duties after sustaining a compensable injury who is
required by the worker’s compensation doctor to receive additional medical
treatment during his/her regularly scheduled working hours shall receive his/her
regular hourly rate of pay for such time. Where not prohibited by state law,
employees who sustain occupational injury or illness shall be allowed to select
a physician of their own choice and shall notify the Employer in writing of such
physician.


(d) Road drivers sustaining an injury while being transported in
company-provided transportation for Company purposes at a layover terminal shall
be considered as having been injured on the job.


(e) In the event that an employee sustains an occupational illness or injury
while on a run away from his/her home terminal, the Employer shall provide
transportation by bus, train, plane, or automobile to his/her home terminal if
and when directed by a doctor.


(f) The Employer agrees to provide any employee injured locally transportation
at the time of injury, from the job to the medical facility and return to the
job, or to his/her home if required.


(g) In the event of a fatality arising in the course of employment, while away
from the home terminal, the Employer shall return the deceased to his/her home
at the point of domicile.


(h) The Employer may publish reasonable safety rules and procedures and provide
the Local Union with a copy. Failure to observe such reasonable rules and/or
procedures shall subject the employee to disciplinary action in accordance with
the disciplinary procedures in the applicable Supplemental Agreement. However,
the time limitation relative to prior offenses shall be waived to permit
consideration of the employee’s entire record of failure to observe reasonable
safety rules and/or procedures resulting in lost time personal injuries. This
provision does not apply to vehicular accidents.


When issuing progressive discipline under the terms and conditions of Article 14
Section 1(h), it is understood that the time limitation relative to prior
offenses of failure to observe reasonable safety rules and/or procedures
resulting in lost time injuries is waived and may be included in the
disciplinary process.


However it is also understood that when an the employer Employer issues
progressive discipline, the employer shall not utilize prior discipline that is
in excess of three (3) years old when issuing additional progressive discipline,
unless the employee has shown a pattern of failure to observe reasonable safety
rules and/or procedures resulting in lost time injuries.


Section 2. Modified Work


(a) The Employer may establish a modified work program designed to provide
temporary opportunity to those employees who are unable to perform their normal
work assignments due to a disabling on-the-job injury. Recognizing that a
transitional return-to work program offering both physical and mental
therapeutic benefits will accelerate the rehabilitative process of an injured
employee, modified work programs are intended to enhance worker’s compensation
benefits and are not to be utilized as a method to take advantage of an employee
who has sustained an industrial injury, nor are they intended to be a permanent
replacement for regular employment.


An active employee, who is injured on the job, qualifies for workers’
compensation benefits and is subsequently laid off, will continue to receive
compensation payments and benefits for the period provided by his/her
supplement.



25

--------------------------------------------------------------------------------




(b) Implementation of a modified work program shall be at the Employer’s option
and shall be in strict compliance with applicable federal and state worker’s
compensation statutes. Acceptance of modified work shall be on a voluntary basis
at the option of the injured employee. However, refusal to accept modified work
by an employee, otherwise entitled to worker’s compensation benefits, may result
in a loss or reduction of such benefits as specifically provided by the
provisions of applicable federal or state worker’s compensation statutes.
Employees who accept modified work shall continue to be eligible to receive
“temporary partial” worker’s compensation benefits as well as all other
entitlements as provided by applicable federal or state worker’s compensation
statutes.


Employees who need additional medical and/or physical therapy may go for such
treatments during scheduled hours for modified work whenever practical and
reasonable.


(c) At facilities where the Employer has a modified work program in place,
temporary modified assignments shall be offered in seniority order to those
regular full time employees who are temporarily disabled due to a compensable
worker’s compensation injury and who have received a detailed medical release
from the attending physician clearly setting forth the limitations under which
the employee may perform such modified assignments. Once a modified work
assignment is made and another person is injured, the second person must wait
until a modified work opening occurs, regardless of seniority. All modified work
assignments must be made in strict compliance with the physical restrictions as
outlined by the attending physician. All modified work program candidates must
be released for eight (8) hours per day, five (5) days per week. The Employer,
at its option, may make a modified work offer of less than eight (8) hours per
day where such work is expected to accelerate the rehabilitative process and the
attending physician recommends that the employee works back to regular status or
up to eight (8) hours per day by progressively increasing daily hours. A copy of
any release for modified work must be given to the employee before the modified
work assignment begins.


It is understood and agreed that those employees who, consistent with
professional medical evaluations and opinion, may not be expected to receive an
unrestricted medical release, or whose injury has been medically determined to
be permanent and stationary, shall not be eligible to participate in a modified
work program.


In the event of a dispute related to conflicting medical opinion, such dispute
shall be resolved pursuant to established worker’s compensation law and/or the
method of resolving such matters as outlined in the applicable Supplemental
Agreement. In the absence of a provision in the Supplemental Agreement, the
following shall apply:


When there is a dispute between two (2) physicians concerning the release of an
employee for modified work, such two (2) physicians shall immediately select a
third (3rd) neutral physician within seven (7) days, who shall possess the same
qualifications as the most qualified of the two selecting physicians, whose
opinion shall be final and binding on the Employer, the Union and the employee.
In the event the availability of a qualified physician is in question, the Local
Union and the Company shall resolve such matter by selecting the third (3rd)
physician whose opinion shall be final and binding. The expense of the third
(3rd) physician shall be equally divided between the Employer and the Union.
Disputes concerning the selection of the neutral physician or back wages shall
be subject to the grievance procedure.


For locations where the Employer intends to implement a modified work program or
has a modified work program in place, the Local Union shall be provided with a
copy of the current form(s) being used for employee evaluation for release and
general job descriptions. This information shall be general in nature, not
employee specific.



26

--------------------------------------------------------------------------------




When a modified work assignment is made, the employee shall be provided with the
hours and days he/she is scheduled to work as well as the nature of the work to
be performed in writing. A copy of this notice shall also be submitted to the
Local Union.


An employee who is placed in a modified work position may be subject to medical
evaluation(s) by a physician selected by the Employer to determine if the
modified work being performed is accelerating the rehabilitative process as
anticipated by Section 2 above. In the event such medical evaluation(s)
determine that the rehabilitative process is not being accelerated, the employee
shall have the right to seek a second opinion from a physician of his choosing.
Any disputes regarding conflicting medical claims shall be resolved in
accordance with the provisions outlined above. The employee may be removed from
the modified work program based upon final medical findings under this
procedure. Employees so removed shall not have their worker’s compensation
benefits affected because of such removal. In the event the employee’s temporary
disability worker’s compensation benefit is subject to reduction by virtue of an
applicable Federal or State statute, the Employer shall pay the difference
between the amount of the reduced temporary worker’s compensation benefit to
which the employee would be entitled.


(d) Modified work shall be restricted to the type of work that is not expected
to result in a re-injury and which can be performed within the medical
limitations set forth by the attending physician. In the event the employee, in
his/her judgment, is physically unable to perform the modified work assigned,
he/she shall be either reassigned modified work within his/her physical
capabilities or returned to full “temporary total” worker’s compensation
benefits. In the event a third (3rd) party insurance carrier refuses to
reinstate such employee to full temporary total disability benefits, the
Employer shall be required to pay the difference between the amount of the
benefit paid by such third (3rd) party insurer and full total temporary
disability benefits. Determination of physical capabilities shall be based on
the attending physician’s medical evaluation. Under no conditions will the
injured employee be required to perform work at that location subject to the
terms and conditions of the ABF National Master Freight Agreement or its Area
Supplemental Agreements. Prior to acceptance of modified work, the affected
employee shall be furnished a written job description of the type of work to be
performed.


(e) The modified workday and workweek shall be established by the Employer
within the limitations set forth by the attending physician. However, the
workday shall not exceed eight (8) hours, inclusive of coffee breaks where
applicable and exclusive of a one-half (1/2) hour meal period and the workweek
shall not exceed forty (40) hours, Monday through Friday, or Tuesday through
Saturday, unless the nature of the modified work assignment requires a scheduled
workweek to include Sunday. Whenever possible, the Employer will schedule
modified work during daylight hours, Monday through Friday, or during the same
general working hours and on the same workweek that the employee enjoyed before
he/she became injured. In the case of an employee whose workdays and/or hours
routinely varied, the Employer will schedule the employee based on the
availability of the modified assignment being offered. Any alleged abuse of the
assignment of workdays and work hours shall be subject to the grievance
procedure.


(f) Modified work time shall be considered as time worked when necessary to
satisfy vacation and sick leave eligibility requirements as set forth in the ABF
National Master Freight Agreement and/or its applicable Area Supplemental
Agreements. In addition to earned vacation pay as set forth in the applicable
Area Supplemental Agreements, employees accepting modified work shall receive
prorated vacation pay for modified work performed based on the weekly average
modified work pay. The only time modified work is used in prorating vacation is
when the employee did not qualify under the applicable Supplemental Agreement.


Holiday pay shall first be paid in accordance with the provisions of the
applicable Supplemental Agreement as it relates to on-the-job injuries. Once
such contractual provisions have been satisfied, holidays will be

27

--------------------------------------------------------------------------------




paid at the modified work rate which is the modified work wage plus the
temporary partial disability benefit.


Sick leave and funeral leave taken while an employee is performing modified work
will be paid at the modified work rate, which is the modified work wage plus the
temporary partial disability benefit. Unused sick leave will be paid at the
applicable contract rate where the employee performed modified work and
qualified for the sick leave during the contract year.


(g) The Employer shall continue to remit contributions to the appropriate health
& welfare and pension trusts during the entire time period employees are
performing modified work. The payment of health & welfare and pension
contributions while the employee is on modified work is not included in the
health & welfare and pension contributions required by the Supplement when an
employee is off work on worker’s compensation. Continuation of such
contributions beyond the period of time specified in the Supplemental Agreement
for on-the-job injury shall be required. Provisions of this Section shall not be
utilized as a reason to disqualify or remove an employee from the modified work
program.


(h) Employees accepting modified work shall receive temporary partial benefits
as determined by each respective state worker’s compensation law, plus a
modified work wage when added to such temporary partial benefit, shall equal not
less than eighty-five percent (85%) of forty (40) hours’ pay he/she would
otherwise be entitled to under the provisions of the applicable Area
Supplemental Agreement for the first six (6) months from the date the modified
work assignment commences. After this initial six (6) month period, the
percentage shall increase to ninety percent (90%) for the duration of each
individual modified work assignment. The Employer shall not refuse to assign
modified work to employees based solely on such employees reaching the ninety
percent (90%) wage level. Such refusal shall be considered an abuse of the
program and shall be subject to the grievance procedure. Modified work
assignments beginning or ending within a workweek shall be paid on a prorated
basis; one (1) day equals one-fifth (1/5th).


(i) Employees accepting modified work shall not be subject to disciplinary
action provisions of the Supplemental Agreements unless such violation involves
an offense for which no prior warning notice is required under the applicable
Supplemental Agreement (Cardinal Sins). Additionally, the provisions of Article
35, Section 3(a), shall apply.


(j) Alleged abuses of the modified work program by the Employer and any factual
grievance or request for interpretation concerning this Article shall be
submitted directly to the Regional Joint Area Committee. Proven abuses may
result in a determination by the National Grievance Committee that would
withdraw the benefits of this Article from that Employer, in whole or in part,
in which case affected employees shall immediately revert to full worker’s
compensation benefits.


Section 3. Workers Compensation Pay Dispute


NO CHANGE


Section 4. Americans with Disabilities Act


The Union and the Employer recognize their obligations under the Americans with
Disabilities Act. It is agreed that the Employer shall determine whether an
employee is a qualified individual with a disability under the ADA and, if so,
what reasonable accommodations, if any, should be provided. In the event that
the Employer determines that a reasonable accommodation is necessary, the
Employer shall notify the Local Union before providing the reasonable
accommodation to a qualified bargaining unit employee to ensure that the
reasonable accommodation selected by the Employer does not impact another
employee’s seniority or other contract rights.

28

--------------------------------------------------------------------------------






Any dispute over whether the Employer complied with its duty to notify the Local
Union before implementing a proposed reasonable accommodation or whether
providing the reasonable accommodation violates any employee’s rights under any
other provision of the ABF NMFA shall be subject to the grievance procedure.
Disputes over whether the Employer has complied with its legal requirements
under the ADA, including the ADA requirements to provide a reasonable
accommodation, however, shall not be subject to the grievance procedure.


ARTICLE 15. MILITARY CLAUSE


NO CHANGE


ARTICLE 16. EQUIPMENT, SAFETY AND HEALTH


Preamble


It is agreed that all parties covered by this Agreement shall comply with all
applicable federal, state and local regulations pertaining to worker safety and
health and subjects covered by Article 16. Failure to do so shall be subject to
the grievance procedure, in accordance with Articles 7 and 8 of the ABF-NMFA,
and any other remedies prescribed by law after the procedures contained in this
Agreement are exhausted. Class A casual mechanics will not be allowed to sign
off safety related write ups.


Section 1. Safe Equipment


NO CHANGE


Section 2. Dangerous Conditions


NO CHANGE


Section 3. Accident Reports


NO CHANGE


Section 4. Equipment Reports


NO CHANGE


Section 5. Qualifications on Equipment


NO CHANGE


Section 6. Equipment Requirements


(a) All tractors must be equipped as necessary to allow the driver to safely
enter and exit the cab, and hook and unhook the air hoses. All equipment used as
city peddle trucks, and equipment regularly assigned to peddle runs, must have
steps or other similar device to enable drivers to get in and out of the body.
All twin trailers used in LTL pick-up and delivery operation with roll up doors
purchased after April 1, 1985 shall be equipped with a hand hold and a DOT
bumper which may serve as a step.



29

--------------------------------------------------------------------------------




All equipment purchased, ordered, and/or introduced to the Pickup and Delivery
operations after April 1, 2003 will be equipped with air-conditioning and will
be maintained in proper operating condition during the period of May 31st
through September 30th. The Company will not exceed two weeks in making
necessary air conditioning repairs during this period. It shall not be a
violation of this section to operate any unit while waiting for repairs.


(b) The Employer shall install heaters and defrosters on all trucks and
tractors.


(c) There shall be first-line tires on the steering axle of all road and local
pick-up and delivery power units.


(d) All road equipment regularly assigned to the fleet shall be equipped with an
air-ride seat on the driver’s side. Such equipment shall be maintained in
reasonable operating condition. All new air ride seats shall oscillate and have
an adjustable lumbar support, height, backrest and seat tilt.


(e) Tractors added to the road fleet and assigned to road operations on a
regular basis, whether newly manufactured or not newly manufactured, shall be
air conditioned.


(f) When the Employer weighs a trailer, the over-the-road driver shall be
furnished the resulting weight information along with his/her driver’s orders.


(g) All company trailers shall be marked for height.


(h) No driver shall be required to drive a tractor designed with the cab under
the trailer.


(i) All road and city equipment shall have a speedometer operating with
reasonable accuracy.


(j) The following minimum measurements for fuel tank placement shall apply to
tractors added to the fleet after March 1, 1981, with the understanding that
there shall be no retrofit of equipment currently in use: (1) front of fuel tank
to rear of front tire-not less than 4 inches; (2) rear of fuel tank to front of
duals-not less than 4 inches; (3) bottom of fuel tank to ground-provide
clearance not less than 7.5 inches, measured on a flat surface; and (4) all fuel
tank measurements as stated herein include brackets, return lines, etc. in
determining clearance.


Any alleged violation of the above requirements shall not be cause for refusal
of the equipment, but shall be subject to the grievance procedure as a safety
and health issue.


(k) The following shall apply to shock absorbers on tractor front axles with the
purchase of newly manufactured tractors which are placed in service after March
1, 1981, and with the understanding that there shall be no retrofit of equipment
currently in use: Where the manufacturer recommends and provides shock absorbers
as standard equipment with the tractor front suspension assembly, properly
maintained shocks on such new equipment shall be considered as a necessary and
integral part of that assembly.


Where the manufacturer does not recommend and provide shock absorbers as
standard equipment with the tractor front suspension assembly, shocks shall not
be considered as a necessary or integral part of that suspension system.


Any alleged violation of the above, including maintenance of existing equipment,
shall not be cause for refusal of equipment but shall be subject to the
grievance procedure as a safety and health issue.



30

--------------------------------------------------------------------------------




(l)(1) The following shall apply for the minimum interior dimensions of the
sleeper berths on newly manufactured over-the-road tractors purchased and placed
in service after January 1, 1987.


a. Length - 80 inches; b. Width - 34 inches; and, c. Height – 24 inches.


It is understood that a “manufacturing tolerance of error” of one inch (1”) is
permissible, provided the original specifications were in conformity with the
above recommended dimensions. It is understood that there shall be no retrofit
of equipment currently in service.


(2) Interior cab dimensions. Effective January 1, 1988, the Employer, in placing
orders for newly manufactured over-the-road tractors, shall request of the
manufacturer in writing that there will be compliance with as many of the
following October, 1985 SAE recommended practices as possible: J941-E, J1052,
J1521, J1522, J1517, J1516, and J1100. The carrier, upon request, will furnish
proof to the National Safety and Health Committee that a request was made to the
manufacturer for compliance with the aforementioned SAE recommended practices.


(m) The Employer and the Union recognize the need for safe and efficient
twin-trailer operations. Accordingly, the parties agree to the following:


(1) The Employer shall make available to all drivers involved in the
twin-trailer operations training in the proper procedures for the safe hooking
and unhooking of dollies and jiff-lox. Upon request, the Company will furnish to
the Union a copy of their training program.


(2) Dollies and jiff-lox shall be counter-balanced or equipped with a crank-down
wheel to support the weight of the dolly tongue or jiff-lox. A handle will also
be provided on the tongue of the dolly or jiff-lox and shall be maintained.


(3) A tractor equipped with a pintle hook will be made available to drivers
required to drop and hook twin trailers or triples at closed terminals.


The Employer shall make a bona fide attempt to make a telephone available for
the driver at closed terminals during the trailer switch.


(4) Whenever possible, the Company will hook up the heaviest trailer in front in
twin-trailer operations. In those instances where it is not possible because of
an intermediate drop of less than one hundred and fifty (150) miles or scaling
of the drive axle, the driver after driving the unit at any point on the trip,
determines, at his/her sole discretion, the unit does not handle properly, may
have the Company switch the unit or authorize the driver to switch the unit and
be paid for such time.


(n)(1) There will be a moratorium on the purchase of diesel powered forklifts
and sweepers.


(2) It shall be standard work practice that every diesel-powered sweeper shall
be shut off whenever the operator leaves the seat. Under no circumstances shall
diesel-powered sweepers be allowed to idle when not attended.


(3) Diesel-powered sweepers shall be tuned and maintained in accordance with
schedules recommended by their manufacturers. The Employer shall provide copies
of such recommendations to the Union upon request.



31

--------------------------------------------------------------------------------




(4) Improperly maintained diesel-powered sweepers may produce visible emissions
after start-up. Therefore, any such diesel powered sweeper that is found to be
smoking shall be taken out of service as soon as possible until repairs are made
and that condition corrected.


(5) The Employer agrees to cooperate with those government and/or mutually
agreed private agencies in such surveys or studies designed to analyze the use
and operation of diesel-powered sweepers and diesel-powered sweeper emissions.


(o) As of July 1, 1988, as new equipment is ordered or existing equipment
requires brake lining replacement, all brake linings shall be of non-asbestos
material where available and certifiable.


(p) Slack adjuster equipment (snubbers) used in multiple trailer operations,
whether on the trailers or on the converters, shall be maintained in proper
working order. However, it shall not be a violation of this provision for the
unit to be pulled to the next point of repair if the snubber is inoperative.


(q) Converter dollies may be pulled on public roads by bobtail tractors if all
of the following conditions are met:


(1) Tractors used in this type of operation shall have a pintle hook installed
which has the proper weight capacity and is designed for highway use;


(2) Neither supply nor control air lines are to be connected to the converter
dolly when being pulled by a bobtail tractor, and the tractor protection valve
shall be set in the normal bobtail position;


(3) After October 1, 1991, tractors used to pull converter dollies bobtail must
be equipped with a type of bobtail proportioning valve (BPV) in the tractor
braking system, unless equipped with ABS;


(4) It is further agreed such configuration must comply with state and federal
law.


(r) All newly manufactured road tractors regularly assigned to the fleet after
July 1, 1991, shall be equipped with heated mirrors. All road tractors ordered
after April 1, 2003 shall be equipped with a power mirror on the curbside.
However, it shall not be a violation of this provision for the tractor to be
dispatched to the next Company point of repair if the heated and/or power mirror
is inoperative.


(1) All new diesel tractors and new yard equipment shall be equipped with
vertical exhaust stacks.


(2) All road and city tractors shall be equipped with large spot mirrors (6”
minimum) on both sides of the tractor by January 1, 1995.


(3) All road tractors and switching equipment shall be equipped with an operable
light of sufficient wattage on the back of the cab.


(4) All new road and city equipment shall have operable sun visors.


(5) Seats on forklifts and sweepers shall be maintained in good repair.


(6) On all road and city tractors, the cab door locks shall remain operable and
be properly maintained. Both parties agree that the Employer will have
reasonable time to repair the locks.



32

--------------------------------------------------------------------------------




(7) The Employer shall repair inoperable door locks on linehaul tractors that
are reported on a driver vehicle inspection report. The Employer shall perform
such repairs at the first Employer maintenance location.


(s) All newly manufactured city tractors regularly assigned to the city pickup
and delivery operation after July 1, 1991, shall be equipped with power steering
and an air-ride seat on the driver’s side.


(1) All new road and yard equipment shall have power steering.


(2) All new forklifts and sweepers shall be equipped with power steering.


(t) All hand trucks and pallet jacks shall be maintained in good repair.


(u) All portable and mechanical dock plates shall be maintained in good working
condition.


(v) The parties will maintain a safe and healthy working environment in sleeper
operations. The parties agree to establish a committee composed of four (4)
members each to review the comfort and/or safety aspects of sleeper berths
pertaining to ride. Such committee shall meet by mutual agreement of the
Co-chairmen as to time and place. The committee shall confer with appropriate
representatives of equipment manufacturers and/or other experts on this subject
as may be available. The intent of the committee is to identify any problems
with the comfort and/or safety aspects of sleeper berths pertaining to ride that
may exist, and through its deliberations with the manufacturers and/or other
experts, develop ways and means to correct such situations. The committee shall
report its findings and make recommendations to the National Grievance
Committee.


(1) All new sleeper tractors purchased or leased after February 8, 1998, shall,
at a minimum, be equipped with the manufacturer’s original equipment standard
dual heat/air conditioning systems. This is not intended to preclude the Company
from purchasing newer technology on future purchases, should such become
available prior to the expiration of this Agreement.


(2) Bunk restraint strap/net buckles on sleeper equipment shall be mounted on
the entrance side of the sleeper berth by April 1, 1995.


(3) New sleeper equipment purchased on or after April 1, 1995, shall be equipped
with a power window on the passenger’s side of the cab that is operable from the
driver’s side of the cab.


(4) All sleeper cabs added to the Employer’s fleet after April 1, 20038 will be
walk-in sleeper berths with at least the following dimensions:


The measurement of 15-3/4 inches from the front of the mattress to the closed
sleeper curtain, at any point across the cab, shall apply for the minimum
interior walk-in dimension on newly manufactured over-the-road sleeper tractors
ordered after April 1, 2008. It is understood that the contractual width of a
sleeper mattress is 34 inches when determining the 15-3/4 inches from the front
of the mattress to the sleeper curtain.


All walk-in sleeper units introduced into operation after April 1, 2008 will
have a minimum
sleeper berth height of 65 inches from the floor to interior ceiling of the
sleeper berth. It is also




33

--------------------------------------------------------------------------------




understood that the entrance opening into the sleeper berth area will be a
minimum of 64 inches.


This will not apply to triple runs as the length now prohibits. However, if and
when it becomes legal to run walk-in sleepers on triple lanes, all new equipment
ordered after that effective date will be equipped with walk-in sleeper berths.


(5) All sleeper tractors introduced into Employer linehaul operations after
April 1, 2008 will be equipped with an engine and/or exhaust brake. The parties
understand that a unit with an inoperable engine brake system will not be
considered out of service. Repairs will be performed at the team’s home terminal
at the end of that team’s tour.


(6) All sleeper tractors will be set so that the unit will continue to idle,
except if (a) federal, state, or local laws or regulations require the Employer
to limit or eliminate tractor idle time or (b) the unit is equipped with an
auxiliary power pack that provides heat and air conditioning to the sleeper
berth area.


(w) Employee will not be required to climb on unguarded trailer roofs for snow
removal.


(x) At least one vent on the sleeper to open front or back.


(y) The Employer shall repair inoperable air conditioning systems on Employer
city tractors between the dates of March 15 and November 15. The Employer shall
perform such repairs within fourteen (14) days of written notification from an
employee or the Local Union that the air conditioning system on a particular
city tractor is inoperable.


(z) All linehaul tractors introduced into Employer linehaul operations after
April 1, 2008 will be equipped with a cab filter system that is designed and
available from the tractor’s manufacturer.


(aa) The Employer understands tractor interiors should be maintained in a clean
condition so units are safe to operate. Concerns about the cleanliness of
tractor interiors must first be raised and reviewed at the local level. In the
event the parties are unable to resolve the issue locally, the parties shall
refer the issue to the Employer’s V.P. or Equipment Services for resolution.


(bb) New trailer jockeys or hostling tractors put into service after the
effective date of this agreement will be equipped with power mirrors on the
right hand side.


(cc) New forklifts for use in the U-Pack operations purchased after the
effective date of this agreement will be all-terrain forklifts.


Section 7. National Safety, Health & Equipment Committee


NO CHANGE


Section 8. Hazardous Materials Program


NO CHANGE


Section 9. Union Liability


NO CHANGE





34

--------------------------------------------------------------------------------




Section 10. Government Required Safety & Health Reports


NO CHANGE


Section 11. Facilities


Dock floors shall be maintained in good repair and reasonably free from
potholes.


Yards shall be maintained reasonably free from potholes and reasonably effective
dust control measures shall be implemented as necessary.


Breakrooms and storage areas for linens, mattresses and individual towels shall
be maintained in a sanitary condition.


Restrooms and showers shall be maintained in a sanitary condition. Showers,
where provided, shall have body soap or other appropriate cleansing agents and
clean individual towels. The requirement to provide a shower which is maintained
in a sanitary condition is not satisfied by the availability of a Hazmat shower.


The Employer agrees to maintain clean restrooms and break rooms on a regular
basis throughout the day. All restrooms and break rooms facilities shall be
maintained and kept in proper working order.


Suitable windshield/window cleaning materials shall be available to include
including a long handled brush/squeegee.


ARTICLE 17. PAY PERIOD


The Joint Area Committee or the National Grievance Committee and the Employer
may, by mutual agreement, waive the provisions of Local Supplements dealing with
pay periods upon a satisfactory showing of necessity by the Employer, provided
such waiver is not a violation of a state or federal law or regulation.


Timely Pay For Drivers


The Employer will make every effort to accommodate drivers, who are away from
their home terminal at the conclusion of a pay period, to ensure that those
drivers are paid on a timely basis.


Pay Period
Employees shall be paid weekly or bi-weekly in accordance with past practice.
The pay day for all employees shall be Friday. Pay stubs or paper checks will be
available on payday at the end of the employee’s work shift.


If for reasons beyond the Employer’s control, such as weather delays, express
mail failure, etc., an employee’s paycheck does not arrive at the employee’s
facility by payday, the employee will be paid on that day by station draft.


ARTICLE 18. OTHER SERVICES


In the event an the Employer, party to this Agreement, may require the services
of employees coming under the jurisdiction of this Agreement in a manner and
under conditions not provided for in this Agreement, then and in such instances
the Local Union and the Employer concerned may negotiate such

35

--------------------------------------------------------------------------------




matters for such specific purposes, subject to the approval of the Multi-Region
Change of Operations Committee.


ARTICLE 19. POSTING


NO CHANGE


ARTICLE 20. UNION AND EMPLOYER COOPERATION


Section 1. Fair Day’s Work for Fair Day’s Pay


The parties agree at all times as fully as it may be within their power to
cooperate so as to protect the long-range interests of the employees, the
Employers signatory to this Agreement, the Union and the general public served
by the members of the trucking industry party to this Agreement..


The Union and the Employer recognize the principle of a fair days work for a
fair day’s pay; that jobs and job security of employees working under this
Agreement are best protected through efficient and productive operations of the
Employer and the trucking industry; and that this principle shall be recognized
in the administration of this Agreement and its Supplements and the resolution
of all grievances thereunder.


Section 2. Joint Industry Development Committee


The parties recognize that the unionized LTL industry is losing market share and
jobs to competitors. The parties recognize that it is in the interest of the
Union and the Employers to return the LTL industry to health and to foster its
growth. Only if the industry prospers and grows will the industry’s employees,
whom the Union represents, achieve true job and economic security. Only if the
industry prospers and grows will the industry have access to the resources it
needs to capitalize and be competitive.


Recognizing that returning the industry to health should be a cooperative,
long-term effort, the Teamsters National Freight Industry Negotiating Committee
(“TNFINC”) and the Employer Association agree to establish a Joint Industry
Development Committee to serve as a vehicle for this effort. The purpose of the
Committee will be to perform the following tasks: address the principles of an
intermodal truckload agreement as a means of capturing new market and creating
additional city/P&D jobs; develop data to evaluate and monitor industry and
competitor productivity, costs and operations; catalogue, compare and evaluate
work rules, practices and procedures among the various ABF NMFA supplements and
the Employer Association’s companies; make joint recommendations to the parties
about any changes in the ABF NMFA and its supplements that the Committee
believes should be considered in the next round of negotiations for the new ABF
NMFA; solicit grants for joint activities that benefit the industry and its
bargaining unit employees, such as driver training schools; and monitor pending
legislation and executive action on the national, state and local level that may
affect the welfare of the industry and, where appropriate, jointly recommend
actions that further the interests of the industry and its bargaining unit
employees and jointly present the views of the Joint Committee to legislative
and executive bodies.


The Committee shall operate as a labor-management committee within the meaning
of Section 302(c)(9) of the LMRA, as amended, established and functioning so as
to fulfill one or more of the purposes set forth in Section 6(c)(2) of the Labor
Management Cooperation Act of 1978. The Committee shall have the full support of
both the International Brotherhood of Teamsters and the Employer Association in
the Committee’s efforts to identify problems, formulate plans to solve those
problems and, where appropriate, conduct joint activities designed to implement
the plans.



36

--------------------------------------------------------------------------------




The Chairman of TNFINC will appoint five (5) Union representatives to the Joint
Committee. The Employer Association will appoint five (5) Employer
representatives to the Joint Committee. Appointments to the Joint Committee will
be made in a manner to assure that there are persons serving who are familiar
with the full range of operations undertaken by the Employer Association’s
carriers under all supplemental agreements. The Joint Committee shall meet at
least quarterly and may appoint continuing subcommittees to carry out specific
tasks. The Union and Employer representatives to the Joint Committee will
establish procedures for the operation of this Committee.


Section 3. Benefits Joint Committee


The Union and the Employers will establish a Benefits Joint Committee to review
the provision of health & welfare and pension benefits to employees covered by
this Agreement. This Committee is charged with the critical responsibility of
ensuring that employee health & welfare and pension benefits are made available
to employees covered by the terms of the ABF NMFA in a secure and cost efficient
manner. It is anticipated that this Committee shall serve as a source of
continuing study regarding the most efficient manner of providing benefits to
covered employees. The Union and the Employers will establish procedures for the
operation of this Committee. The Committee will make periodic reports and
recommendations to TNFINC and TMI the Employer.


Section 4. New Business/Job Creation Opportunities


NO CHANGE


ARTICLE 21. UNION ACTIVITIES


NO CHANGE


ARTICLE 22. OWNER-OPERATORS


NO CHANGE


ARTICLE 23. SEPARATION OF EMPLOYMENT


The Employer must mail earnings to discharged employees by certified mail the
next business day, unless the employee is paid by direct deposit. The foregoing
shall not apply to unused vacation, unless required otherwise by law. Vacation
pay for which the discharged employee is qualified shall be paid no later than
the first (1st) day following final determination of the discharge.


Upon a permanent terminal closing and/or cessation of operations, the Employer
shall pay all money due to the employee during the first (1st) payroll
department working day following the date of the terminal closing and/or
cessation of operations.


Failure to comply shall subject the Employer to pay liquidated damages in the
amount of eight (8) hour’s hours’ pay for each day of delay. Upon quitting, the
Employer shall pay all money due to the employee on the next regular payday for
the week in which the resignation occurs.



37

--------------------------------------------------------------------------------




ARTICLE 24. INSPECTION PRIVILEGES AND EMPLOYER AND EMPLOYEE IDENTIFICATION


No employee will be required to have their driver’s license reproduced in any
manner except by their employer, law enforcement agencies, government facilities
and facilities operating under government contracts that require such
identification to enter the facility.


Authorized agents of the Union shall have access to the Employer’s establishment
during working hours for the purpose of adjusting disputes, investigating
working conditions, collection of dues, and ascertaining that the Agreement is
being adhered to; provided, however, there is no interruption of the firm’s
working schedule.


Company representatives, if not known to the employee, shall identify themselves
to employees prior to taking disciplinary action.


Safety or other company vehicles shall be identified when stopping company
equipment.


The Employer agrees to supply company identification to minimize the problem of
having to use their personal identification. It is agreed that new ID’s will be
made within a twelve (12) month period of the new contract.


Employees may be required to show their driver’s license and Company
identification to customers, and allow the customer to copy or otherwise
reproduce their Company identification only and not the driver’s license. The
Company identification will not have personal information on it such as home
address or social security number.


ARTICLE 25. SEPARABILITY AND SAVINGS CLAUSE


NO CHANGE


ARTICLE 26. TIME SHEETS, TIME CLOCKS, VIDEO CAMERAS, AND
COMPUTER TRACKING DEVICES


Section 1. Time Sheets and Time Clocks


In over-the-road or line operations, the Employer shall provide and require the
employee to keep a time sheet or trip card showing the arrival and departure at
terminal and intermediate stops and cause and duration of all delays, time spent
loading and unloading, and same shall be turned in at the end of each trip. In
local cartage operations, a daily time record shall be maintained by the
Employer at its place of business. All terminals with Employers who employ five
(5) or more people employees at any terminal shall have time clocks at such
terminals.


Employees shall punch their own time cards.


The Employer shall maintain sign-in and sign-out records at terminals. All road
drivers must record their name, home domicile, origin, destination and arrival
and/or departure times. The Employer shall make available upon the written
request of a Local Union information regarding the destination of loads and/or
where loads were loaded within the time limits set forth in the grievance
procedure.


The Employer may substitute updated time recording equipment for time cards and
time sheets. However, a paper trail shall be maintained.

38

--------------------------------------------------------------------------------






The Employer may computerize the sign-in and sign-out records. However, at all
times, the Union shall have reasonable access to a paper record of the sign-in
and sign-out records.


Section 2. Use of Video Cameras for Discipline and Discharge


The Employer may not use video cameras to discipline or discharge an employee
for reasons
other than theft of property or dishonesty. If the information on the video tape
is to be used to
discipline or discharge an employee, the Employer must provide the Local Union,
prior to the hearing, an opportunity to review the video tape used by the
Employer to support the discipline or discharge. Where a Supplement imposes more
restrictive conditions upon use of video cameras for discipline or discharge,
such restrictions shall prevail.


The Employer shall not install or use video cameras in areas of the Employer’s
premises that violate the employee’s right to privacy such as in bathrooms or
places where employees change clothing or provide drug or alcohol testing
specimens.


Section 3. Computer Tracking Devices


Computer tracking devices, commonly known as “Black Boxes”, mandated by
regulations shall not be used for disciplinary purposes, except in those
incidents of violations of Federal Mandated Regulations or when an employee has
intentionally committed malicious damage to the Employer’s equipment or when an
employee has unsafely operated the Employer’s commercial motor vehicles


Section 3. Audio, Video and Computer Tracking Devices


The Employer may use video, still photos derived from video, electronic tracking
devices and/or audio evidence to discipline an employee without corroboration by
observers if the employee engages in conduct such as dishonesty, theft of time
or property, vandalism, or physical violence for which an employee could be
discharged without a warning letter. If the information on the video, still
photos, electronic tracking devices and/or audio recording is to be utilized for
any purpose in support of a disciplinary or discharge action, the Employer must
provide the Local Union, prior to the hearing, an opportunity to review the
evidence used by the Employer.


ARTICLE 27. EMERGENCY REOPENING


NO CHANGE


ARTICLE 28. SYMPATHETIC ACTION


In the event of a labor dispute between the any Employer, party to this
Agreement, and any International Brotherhood of Teamsters Union, parties to this
or any other International Brotherhood of Teamsters’ Agreement, during the
course of which dispute such Union engages in lawful economic activities which
are not in violation of this or such other Agreement, then any other affiliate
of the International Brotherhood of Teamsters, having an agreement with such
Employer shall have the right to engage in lawful economic activity against such
Employer in support of the above first-mentioned Union notwithstanding anything
to the contrary in this Agreement or the International Brotherhood of Teamsters’
Agreement between such Employer and such other affiliate, with all of the
protection provided in Article 9.







39

--------------------------------------------------------------------------------




ARTICLE 29. SUBSTITUTE SERVICE


Section 1. Piggyback Operations


(a) An The Employer shall not use piggyback over the same route where the
Employer has established relay runs or through runs except to move overflow
freight or as otherwise provided in Section 3 herein.


(b) It is recognized and agreed that there were two distinct and separate types
of rail operations in effect on April 1, 1994: (1) the use of rail to move
overflow freight; and (2) approved and/or agreed to rail operations.
Accordingly, the provisions of this Section 1 shall apply in its entirety to the
overflow rail operations. This Section 1 shall only apply to the approved and/or
agreed to rail operations to the extent it has been historically applied prior
to April 1, 1994.


If a driver is available (which includes the two (2)-hour period of time prior
to end of his/her rest period) at point of origin when a trailer leaves the yard
for the piggyback ramp, such driver’s runaround compensation shall start from
the time the trailer leaves the yard. Available regular drivers at relay points
shall be protected against runarounds if a violation occurred at the point of
origin.


If the Employer does not have an over-the-road domicile at the point of origin,
the Employer shall protect against runaround the available drivers at the first
relay point over which the freight would normally move had it not been placed on
the rail. Available regular drivers at relay points shall be protected against
runaround if a violation occurred at the first relay point.


The Employer shall not reduce or fail to increase the road driver complement,
including the addition of equipment, at the point of origin for the purpose of
creating an overflow of freight to avoid the application of this Section.


(c) When an the Employer utilizes Piggyback operations as a substitute service
to deliver overflow loads and such substitute service is matched in both
directions (East to West and West to East or North to South and South to North),
it is understood and agreed by the parties that the Employer will be required to
add a sufficient number of employees and the necessary amount of equipment to
move trailers over the road when the volume of matched loads reaches a level to
insure efficient utilization of equipment and regular work opportunity for the
added employees.


It is the intent of the parties in this Section 1 to maximize the movement of
freight over the Employer’s established relay runs, thereby minimizing the use
of substitute service.


The record keeping requirement set out in Section 2 below will provide the Union
with the basis of monitoring the use of such piggyback operation.


(d) The Employer agrees the non-employee owner-operators, birdy-back, fishy-back
and barge operations will not be used over the same routes where the Employer
has established relay runs during the term of this Agreement.


Section 2. Maintenance of Records


NO CHANGE



40

--------------------------------------------------------------------------------




Section 3. Intermodal Service


(a) The parties recognize that in 1991, Congress passed the Intermodal Surface
Transportation Efficiency Act of 1991 and declared the policy of the United
States to be one of promoting the development of a national intermodal
transportation system consisting of all forms of transportation in a unified,
interconnected manner. The parties have, therefore, entered into this Agreement
to enhance the Employer’s opportunities to secure the benefits which flow from
this national policy of encouraging intermodal transportation, including
long-term stable and secure employment. At the same time, the parties recognize
the need to minimize and provide for the impact which intermodal operations may
have on certain employees covered by this Agreement.


(b) Use of Intermodal Service


1. Subject to the conditions set forth hereinafter, an the Employer may
establish a new intermodal service over the same route where the Employer has
established relay runs or through runs.


Present relay or through operations may not be reduced, modified or changed in
any other manner as the result of the implementation of a new intermodal service
until such time as the proposed intermodal operation has been approved by the
National Intermodal Committee. The Employer shall submit to the National
Intermodal Committee an application for approval which shall identify the road
operation(s) the intended intermodal service will reduce and/or eliminate; a
list identifying the name and seniority date of each driver affected by the
intended intermodal service(s); and a list by domicile of each of the road
drivers openings available.


In the event the National Intermodal Committee is unable to agree on whether or
not the Employer’s proposed intermodal operations meet the criteria set forth
below, the proposed operation shall not be approved until such time as those
issues are resolved. This provision shall not be utilized as a method to delay
and/or deny a proposed intermodal operation when the criteria set forth below
have been clearly satisfied.


(a) There shall be no more than two (2) intermodal changes approved during the
term of this Agreement; and


(b) No more than ten (10) percent of the Employer’s total active road driver
seniority list as of April 1, 1998 shall be affected by the intermodal changes
approved during the term of this Agreement.


In the event a proposed intermodal operation also includes the transfer of work
that is subject to the provisions of Article 8, Section 6, the proposed
intermodal operations and the transfer of work subject to Article 8, Section 6,
may be heard by a combined National Intermodal/Change of Operations Committee on
a joint record, and the seniority rights of all affected employees shall be
determined by Article 29, Section 3 95 such Committee, which shall have the
authority granted in Article 8, Section 6(g).


2. An approved intermodal operation that provides service over established relay
and/or through operations shall include protection for all bid drivers during
each dispatch day and all extra board drivers during each dispatch week at each
of the affected domiciles.


For purposes of determining the weekly protection for extra board drivers, the
affected driver’s average weekly earnings during the previous four (4) week
period in which the driver had normal earnings shall be considered the weekly
protection when violations occur.



41

--------------------------------------------------------------------------------




3. When transporting any shipment by intermodal service within the Employer’s
terminal network, the Employer shall utilize its drivers subject to the
applicable respective area supplemental agreements to pickup such shipments from
the shipper at point of origin and/or the Employer’s terminal and deliver them
to the applicable intermodal exchange point. The Employer also shall use its
drivers to deliver intermodal shipments to the consignee or the Employer’s
terminal. A driver may be required to drive through other terminal service areas
to the intermodal exchange point to pickup and deliver intermodal shipments
without penalty.


4. Total intermodal rail miles included on line 303 of Schedule 300 of the BTS
Annual Report shall not exceed 28 percent of the Employer’s total miles as
reported on line 301 of Schedule 300 of the BTS Annual Report during any
calendar year. In the event intermodal rail miles exceed this 28 percent
maximum, the Employer shall be required to remove an appropriate amount of
freight from the rail and add a corresponding number of drivers at each affected
domicile. Effective for Calendar Year 2005 and thereafter, the maximum amount of
rail miles as a percent of total miles as calculated above will be reduced from
28% to 26%. Subject to the provisions of Section 6 of the Article, total
intermodal rail miles included on line 303 of Schedule 300 of the BTS Annual
Report shall not exceed 24 percent of the Employer’s total miles as reported on
line 301 of Schedule 300 of the BTS Annual Report during any calendar year. In
the event intermodal rail miles exceed this 24% maximum, the Employer shall be
required to remove an appropriate amount of freight from the rail and add a
corresponding number of drivers at each affected domicile.


The parties recognize that the current shipping markets demand expedited
delivery of freight in a manner that may not be accomplished by hauling certain
freight by rail. These market demands create a need to reduce the amount of
freight hauled by rail and to use alternative methods of substitute service. As
contemplated by Article 20, Section 4, new business opportunities may be pursued
that promote new Teamster job opportunities while protecting existing Teamster
jobs, benefits, and working conditions. With these facts in mind, the rail miles
as a percentage of total miles will be reduced as follows: effective Calendar
Year 2010, the maximum amount of rail miles as a percentage of total miles as
calculated above will be reduced from 24% to 21.5%. Effective Calendar Year
2011, the maximum amount of rail miles as a percentage of total miles as
calculated above will be reduced from 21.5% to 21%. Effective Calendar Year
2012, the maximum amount of rail miles as a percentage of total miles as
calculated above will be reduced from 21% to 19%. The reduction in rail miles
during the term of this Agreement is subject to the provisions of Article 29,
Section 6.


The National Intermodal Committee shall establish rules and guidelines that will
allow the Union the opportunity to verify and audit the Employer’s BTS rail
reports. In the event the Union establishes through the grievance procedure that
an the Employer has falsified the BTS reports in order to increase the maximum
amount of intermodal rail miles permitted under this Article, the remedy for
such a violation shall include a cessation of the Employer’s affected intermodal
service until such time as the issue has been resolved to the satisfaction of
the Union.


In the event the BTS rail and/or line haul miles reporting requirements are
modified and/or eliminated, the parties will meet to develop a substitute
reporting procedure consistent with those of the BTS.


(c) Job Protection for Current Road Drivers


1. Rail operations that are subject to the provisions of Section 1(b) above
shall not result in the layoff or involuntary transfer of any driver at any
affected road driver domicile.


2. During the term of this Agreement, an the Employer shall be permitted no more
than two (2) Intermodal Changes whereby the Employer may reduce and/or eliminate
existing road operation(s) through the use

42

--------------------------------------------------------------------------------




of intermodal service. It is specifically agreed that a total of no more than
ten (10) percent of the Employer’s total active road driver seniority list as of
April 1, 2003, shall be affected by the Intermodal Changes during the term of
this Agreement.


Any road driver who is adversely affected by an approved Intermodal Operation
and would thereby be subject to layoff, or who is on layoff at an affected
domicile at the time an Intermodal Operation is approved, shall be offered work
opportunity at other road driver domiciles within the Employer’s system. The
Employer shall include in its proposed Intermodal Operations specific facts that
adequately support the Employer’s claims that there will be sufficient freight
to support the work opportunities the Employer proposes at each gaining
domicile. In the event there is more than one (1) domicile involved, the drivers
adversely affected shall be dovetailed on a master seniority list and an
opportunity to relocate shall be offered on a seniority basis, subject to the
provisions of Article 8, Section 6. The “hold” procedures set forth in Article
8, Section 6 of the ABF NMFA shall be applicable. Where the source of the
proposed work opportunity is presently being performed by bargaining unit
employees over the road, the Employer shall be required to make reasonable
efforts to fill the offered positions as set forth in Article 8, Section
6(d)(6).


Drivers who relocate under this provision shall be dovetailed on the applicable
seniority list at the domicile they bid into. Health & welfare and pension
contributions shall be remitted in accordance with the provisions of Article 8,
Section 6(a) and moving and lodging shall be paid in accordance with Article 8,
Section 6(c) of the ABF NMFA.


It is understood and agreed that the intent of this provision is to provide the
maximum job security possible to those drivers affected by the use of intermodal
service. Therefore, the number of drivers on the affected seniority lists at
rail origin points at the time an intermodal change becomes effective shall not
be reduced during the term of this Agreement other than as may be provided in
subsequent changes of operations. Drivers on the affected seniority lists at
gaining domiciles at the time an intermodal change becomes effective, shall not
be permanently laid off during the term of this Agreement.


The senior driver voluntarily laid off at an intermodal losing domicile will be
restored to the active board each time foreign drivers or casuals (where
applicable) make ten (10) trips (tours of duty) within any thirty (30) calendar
day period on a primary run of such domicile, not affected by a Change of
Operations.


For the purposes of this Section, short-term layoffs (1) that coincide with
normal seasonal freight flow reductions that are experienced on a regional basis
and that include a reduction in rail freight that corresponds to the reduction
in truck traffic, or (2) that are incidental day-to-day layoffs due to reasons
such as adverse weather conditions and holiday scheduling, shall not be
considered as a permanent layoff. Layoffs created by a documented loss of a
customer shall not exceed thirty (30) days. Any layoff for reasons other than as
described above shall be considered as a permanent layoff. The Employer shall
have the burden of proving that a layoff is not permanent.


In order to ensure that the work opportunities of the drivers at the gaining
domiciles are not adversely affected by the redomiciling of drivers, the bottom
twenty-five percent (25%) of the drivers at a gaining domicile shall not have
their earnings reduced below an average weekly earnings of seven hundred dollars
($700). This seven hundred dollar ($700) average wage guarantee shall not start
until the fourth (4th) week following the implementation of the approved
Intermodal Change of Operation.


It is not the intent of this provision to establish a seven hundred dollar
($700) per week as an artificial base wage but rather a minimum guarantee. This
provision shall not preclude the short-term layoffs as defined above. The
Employer shall have the burden of proving that drivers at the gaining domiciles
have not had their work opportunities adversely affected by the redomiciling of
drivers.

43

--------------------------------------------------------------------------------






The seven hundred dollar ($700) average wage guarantee shall be determined based
on the average four (4) weeks earnings of each active protected driver on the
bottom twenty-five percent (25%) of the seniority roster. When the earnings of
any active protected driver in the bottom twenty-five percent (25%) of the
seniority roster totals less than two thousand, eight hundred dollars ($2,800)
during each four (4) week period, the driver shall be compensated for the
difference between actual earnings and two thousand, eight hundred dollars
($2,800).


The four (4) week average shall be calculated each week on a “rolling” basis. A
“rolling” four (4) week period is defined as a base week and the previous three
consecutive weeks. Where an the Employer makes a payment to an employee to
fulfill the guarantee, the amount paid shall be added to the employee’s earnings
for the base week of the applicable four (4) week period and shall be included
in the calculations for subsequent four (4) week “rolling” periods to determine
whether any further guarantee payments to the employee are due.


Time not worked shall be credited to drivers for purposes of computing earnings
in the following instances:


a. Where a driver is offered a work opportunity that the driver has a
contractual obligation to accept, and the driver elects not to accept such work,
the driver shall have an amount equal to the amount of the wages such work would
have generated credited to such driver for purposes of determining the seven
hundred dollar ($700) average wage guarantee.


No driver shall be penalized by having contractual earned time off credited for
purposes of determining the seven hundred dollar ($700) average wage guarantee.
However, where a driver takes earned time off in excess of forty-eight (48)
hours during any work week, that work week shall be excluded from the rolling
four (4) week period used to determined the seven hundred dollar ($700) average
wage guarantee.


b. Where a driver uses a contractual provision to refuse or defer work so as to
knowingly avoid legitimate work opportunity and therefore abuse the seven
hundred dollar ($700) average wage guarantee, the driver shall have an amount
equal to the amount of the wages such work would have generated credited to such
driver for purposes of determining the seven hundred dollar ($700) average wage
guarantee.


Nothing in this subsection applies to or shall be construed to limit claims by
any driver on the seniority roster at a gaining domicile alleging that the
driver’s work opportunity was adversely affected following the implementation of
the Intermodal Change of Operations because of the Employer’s failure to provide
adequate work opportunities for existing and redomiciled drivers. However, after
the point that the Employer has provided adequate work opportunities for
protected drivers (existing and redomiciled), the wage protection for active
drivers in the bottom twenty-five percent (25%) of the seniority roster shall be
limited to the seven hundred dollar ($700) guarantee.


As soon as a factual determination has been made that a driver in the bottom
twenty-five percent (25%) of the seniority roster is entitled to the seven
hundred dollar ($700) average wage guarantee, the driver’s claim shall be paid.
All other types of claims that the driver’s work opportunities have been
adversely affected shall be held in abeyance until determined through the
intermodal grievance procedure.


Section 4. National Intermodal Committee


NO CHANGE







44

--------------------------------------------------------------------------------




Section 5.


NO CHANGE


Section 6.


NO CHANGE

45

--------------------------------------------------------------------------------




MEMORANDUM OF UNDERSTANDING


PURCHASED TRANSPORTATION


The undersigned parties have reached agreement regarding Purchased
Transportation Service (PTS) and outline the following understandings with
reference to the operation/employee protection of this MOU. This MOU is intended
to permit a limited use of PTS for over-the-road transportation only. Nothing in
this MOU is intended to permit the use of PTS for any other operation (i.e. P &
D, Local Cartage, current intermodal, drayage, or shuttle operations etc.).
Article 29 of the ABF NMFA remains in effect except as specifically provided for
in this Memorandum of Understanding.


Any disputes regarding PTS will be referred to the National PTS Committee
consisting of an equal number of representatives from the Union and the Company
for resolution. Any failures to resolve the dispute will be referred to the
National Grievance Committee.


1)
All active road drivers as of the date of ratification of the ABF NMFA
commencing in 2013 will be protected by red circle name from layoff directly
caused by the use of purchased transportation per the attached seniority lists
as of the date of ratification. This protection does not apply to a road driver
who has been offered but declined a transfer pursuant to any Change of
Operations.



2)
Notwithstanding anything in the ABF NMFA to the contrary, the Employer shall be
permitted to utilize companies for over-the-road purchased transportation
substitute service. The maximum amount of over-the-road purchased transportation
shall be limited to 4% in Calendar Year 2013 (increased to 6% starting with
Calendar Year 2014), of the Employer’s total miles as reported on line 301 of
Schedule 300 of the DOT/FMCSA Annual Report during any calendar year. In
conjunction with using over-the-road purchase transportation providers, the
Company’s total combined intermodal rail miles and purchased transportation
miles shall not exceed 24% of the Company’s total miles during any calendar
year.



3)
It is agreed that any purchased transportation provider utilized under this MOU
shall be permitted to only make pick-ups at an ABF customer, and drop and pickup
trailers at the Employer’s terminal locations, but shall be required to do so in
areas of the terminal specifically designated for such exchange. Freight picked
up at a customer location by purchased transportation shall be delivered to the
nearest ABF facility(s) that can effectuate the efficient integration of the
product into the ABF system.



4)
If a red-circled driver is available (which includes the two (2)-hour period of
time prior to end of his/her rest period) at point of origin when the trailer
leaves the terminal or customer yard via purchased transportation, such driver’s
runaround compensation shall start from the time the trailer leaves the yard.
Available red-circled drivers at relay points shall be protected against
runarounds if a violation occurred at the point of origin. If the Employer does
not have an over-the-road domicile at the point of origin, the Employer shall
protect the red-circled employees against runaround of the available drivers at
the first relay point over which the freight would normally move had it not been
placed on purchased transportation. Available red-circled drivers at relay
points shall be protected against runaround if a violation occurred at the first
relay point. Runaround protection will be equal to the number of PTS drivers
used; i.e. for each PTS used one aggrieved driver will be protected regardless
of the dispatch system used at the affected terminal.




46

--------------------------------------------------------------------------------




5)
In the event a Union carrier becomes available to the Company and said carrier
is cost competitive and equally qualified, the Company will give such carrier
first and preferred opportunity to bid on purchased transportation business. The
Employer shall provide to TNFINC an up-to-date list of purchased transportation
providers utilized within thirty (30) days of the end of each calendar quarter.
In the event a PTS provider repeatedly violates the conditions established under
this MOU, the Union shall have the ability to remove the carrier from future PTS
utilization.



6)
The Employer shall report in writing on a monthly basis to each Local Union
affected, the number of trailers tendered to any purchased transportation
provider. The Employer also shall report the carrier’s name (including DOT
number), origin, destination, trailer/load number, trailer weight and the time
the trailer/load leaves the Employer’s yard. In addition, the Employer shall, on
a quarterly basis, unless otherwise required, send to the office of the National
Freight Director a report containing all of the above indicated information in
addition to the total number of miles the Employer utilized with purchased
transportation, inclusive of the type of PTS utilized, including whether the
purpose was for avoiding empty miles, overflow or one-time business
opportunities such as product launches.



7)
All new business opportunities (such as product launches) and purchased
transportation to avoid empties shall count toward the maximum amount of
purchased transportation. In the event of product launches, the Company will
notify TNFINC within twenty-four (24) hours of being awarded the business and
will provide an overview of the PTS service being utilized in the business
opportunity. In the event it is necessary to temporarily exceed the limits
outlined in this agreement to further accommodate a business opportunity, such
request shall be made directly to TNFINC.



8)
To preserve and/or grow existing road boards, each time the Company uses
purchased transportation providers to run over the top of linehaul domicile
terminal locations and/or relay domiciles, said dispatches shall be counted as
supplemental or replacement runs, as applicable, for purposes of calculating the
requirement to add new employees to the road board. The formula for recalling or
adding employees to the affected road board shall be thirty (30) supplemental
runs in a sixty (60) day period. The only two exceptions to this condition are
(a) one-time business opportunities (such as product launches), and (b) runs to
avoid empties.



9)
On a monthly basis and until as otherwise agreed to, the Company will identify
by name and number all dispatch and/or manifest lanes that have been identified
as and designated as “empty lanes” eligible for PTS to include the number and
percentage of empty miles currently on the two-way traffic lane. Such business
and operational information as required by this MOU shall be provided to the
National Freight Division on a confidential basis and will only be reviewed by
TNFINC to ensure compliance with the provisions of this MOU.





Agreed:                 Agreed:


ABF Freight Systems Inc.         TNFINC











47

--------------------------------------------------------------------------------




ARTICLE 30. JURISDICTIONAL DISPUTES


NO CHANGE




ARTICLE 31. SINGLE MULTI-EMPLOYER, MULTI-UNION UNIT


The parties agree to become a part of the multi single-employer, multi-union
bargaining unit established by this ABF National Master Freight Agreement, and
to be bound by the interpretations and enforcement of this ABF National Master
Freight Agreement and Supplements thereto.




ARTICLE 32. SUBCONTRACTING




Section 1. Work Preservation


NO CHANGE


Section 2. Diversion of Work - Parent or Subsidiary Companies


NO CHANGE


Section 3. Subcontracting


The Employer may subcontract local cartage work, including pick-ups and
deliveries, when all of his/her regular employees at a particular location are
either working, have been offered work or are scheduled to work, except that in
no event shall road work presently performed or runs established during the life
of this Agreement be farmed out. No dock work shall be farmed out except for
existing situations established by agreed-to past practices. Overflow loads may
be delivered pursuant to the provisions of Article 29. Loads may also be
delivered by other agreed-to methods or as presently agreed to. Other persons
performing subcontracted work which is permitted herein shall receive no less
than the equivalent of the economic terms and conditions of this Agreement and
the applicable Supplement.


The signatory Employer shall maintain records identifying persons performing
subcontracted work permitted by this Agreement. Said records shall be made
available for inspection by the Local Union(s) in the locality affected by such
subcontract work.


The normal, orderly interlining of freight for peddle on occasional basis, where
there are parallel rights, and when not for the purpose of evading this
Agreement, may be continued as has been permitted by past practice provided it
is not being done to defeat the provisions of this Agreement.


Section 4. Expansion of Operations


(a) Adjoining Over-The-Road and Local Cartage


It is understood and agreed that the provisions of the ABF National Master
Freight Agreement shall be applied, without evidence of union representation of
the employees involved, to all subsequent additions to, and extensions of,
current over-the-road or local cartage operations which adjoin and are
controlled and utilized as part of such current operations of the signatory
Employer, or any other entity, not operated wholly independently of the
signatory Employer within the meaning of Article 3, Section 1 (a). In this

48

--------------------------------------------------------------------------------




regard, the parties agree that newly-established terminals and consolidations of
terminals which are controlled and utilized as part of a current operation will
be covered by the ABF National Master Freight Agreement and applicable
Over-the-Road and Local Cartage Supplemental Agreements.


(b) New Pick-Up and Delivery Adjoining Current Operations


It shall not, however, be a violation of this Article if, during the term of
this Agreement, an the Employer commences pick-up and delivery operations which
adjoin and are controlled and utilized as part of such current operations with
other than its own employees when there is insufficient business to economically
justify the establishment of its own employer-operated pick-up and delivery
service. However, the above exception shall thereafter terminate when sufficient
economic justification develops so as to warrant the establishment and
maintenance of the terminal operation by such the Employer, in which event, the
Employer shall institute a pick-up and delivery operation or continue such
operations with companies which maintain wage standards established by this
Agreement in the area where the work is conducted. This exception shall not
apply in any circumstance where an the Employer is presently engaged in pick-up
and delivery operations either through his/herits own terminal or through
companies which maintain such wage standards.


(c) Non-Adjoining Pick-Up and Delivery Operations


NO CHANGE


Section 5.


For the purpose of preserving work and job opportunities, the National Grievance
Committee may define the circumstances and adopt procedures by which an the
Employer and a Local Union, parties to this Agreement, may in compliance
therewith enter into a Special Circumstance Agreement which does not meet the
standards provided herein.


Section 6.


During negotiations for the National Master Freight Agreement to replace the
Agreement which is scheduled to expire on March 31, 2003, the parties discussed
employer subcontracting under Article 32 of the NMFA. As a result of these
discussions, the parties agreed to the following understandings and
clarifications as to the intent of the work preservation, diversion of work, and
subcontracting provisions of Article 32:


A. It is a violation of Article 32 to use vendors to perform work, other than
overflow, of the kind, nature, or type currently or previously performed by
bargaining unit employees. For example, it is a violation of Article 32 for the
size of the bargaining unit to decrease by attrition and the Employer not
replace the employees while using vendors to perform work of the kind, nature,
or type previously performed by that bargaining unit. Bargaining unit work of
the kind, nature, or type includes any pick-up or delivery of freight, dockwork,
clerical, or maintenance work functions performed by the bargaining unit under
the Agreement.


B. Although Article 32 permits the Employer to subcontract overflow work, it is
a violation for the Employer to regularly subcontract work of the kind, nature,
or type currently or previously performed by the bargaining unit, rather than
hiring additional employees over and above the existing complement to perform
the regularly subcontracted work. Subject to employee availability (for example,
inability to hire and/or absenteeism), work is subcontracted regularly in
violation of Article 32 when there is a pattern of

49

--------------------------------------------------------------------------------




bargaining unit work being subcontracted on a daily or weekly basis. Nothing in
this Memorandum of Understanding is intended to change the triggers for hiring
in the applicable Supplemental Agreements.


C. Recognizing that shippers may consign freight within their control to/from
Mexico at any point in the United States, Article 32 prohibits the Employer from
subcontracting work under its control to be performed in the United States of
the kind, nature, or type currently or previously performed by the bargaining
unit to employees employed by Mexican companies.


D. It is a violation of Article 32 for the Employer to knowingly subcontract
bargaining unit work to be performed by a subcontractor while any regular
scheduled or regular unscheduled employees, including “shapes” or “10
percenters” are on lay off unless they have been offered and refused such work
(or attempt to contact the employee is unsuccessful, which shall be verified).
Subterfuge by any party is a serious offense and violates Article 32. Examples
of subterfuge may include:


a. Tendering an amount of freight to a vendor on a given day that exceeds the
capacity of that vendor; and


b. Tendering freight to a subcontractor that knowingly will not be attempted for
delivery on the day subcontracted.


Section 7. National Subcontracting Review Committee


The parties shall establish a National Subcontracting Review Committee composed
of two (2) Union representatives appointed by the Union Chairman of the National
Grievance Committee and two (2) Employer representatives appointed by the
Employer Chairman of the National Grievance Committee. The National
Subcontracting Review Committee shall have the authority to review and
adjudicate alleged violations of the work preservation, diversion of work and
subcontracting provisions of Article 32, including practices by an the Employer
that are an alleged subterfuge to avoid the requirements of Article 32.


All other grievances arising under this Article shall be processed on an
expedited basis pursuant to the procedures contained in Article 8, Section 1(a).




ARTICLE 33.    WAGES, CASUAL RATES, PREMIUMS AND COST-OF-LIVING
(COLA) –


***SEE: SUMMARY OF ECONOMICS***


3. Utility Employee and Sleeper Team Premiums


(a) In the event an the employer Employer subject to this Agreement utilizes the
employee classification, those utility employees shall receive an additional one
dollar ($1.00) per hour over and above the applicable supplemental rate.


(b) Effective April 1, 2003, the Sleeper Team Premium will be a minimum of 2
cents per mile over and above the applicable single man rates in each
Supplemental Agreement.


4. Cost of Living Adjustment Clause


***SEE: SUMMARY OF ECONOMICS***

50

--------------------------------------------------------------------------------






All regular employees shall be covered by the provisions of a cost-of living
allowance as set forth in this Article.


The amount of the cost-of-living allowance shall be determined as provided below
on the basis of the “Consumer Price Index for Urban Wage Earners and Clerical
Workers”, CPI-W (Revised Series Using 1982-84 Expenditure Patterns), All Items
(1982-84=100), published by the Bureau of Labor Statistics, U.S. Department of
Labor and referred to herein as the “Index”.


Effective April 1, 2004, and every April 1 thereafter during the life of the
agreement, a cost-of-living allowance will be calculated on the basis of the
difference between the Index for January, 2003 (published February 2003) and the
Index for January, 2004 (published February 2004) with a similar calculation for
every year thereafter, as follows:


For every 0.2 point increase in the Index over and above the base (prior year’s)
Index plus 3.0%, there will be a 1 cent increase in the hourly wage rates
payable on April 1, 2004, and every April 1 thereafter. These increases shall
only be payable if they equal a minimum of five cents ($.05) in a year.


All cost-of-living allowances paid under this agreement will become and remain a
fixed part of the base wage rate for all job classifications. A decline in the
Index shall not result in the reduction of classification base wage rates.


Mileage paid employees will receive cost-of-living allowances on the basis of
.25 mills per mile for each 1 cent increase in hourly wages.


5. Education and Training


The employer will pay each regular employee that completes CDL training and
certification after April 1, 2008 13 the sum of two hundred and fifty dollars
($250.00) three hundred dollars ($300.00).




ARTICLE 34. GARNISHMENTS


In the event of notice to an the Employer of a garnishment or impending
garnishment, the Employer may take disciplinary action if the employee fails to
satisfy such garnishment within a seventy-two (72) - hour period (limited to
working days) after notice to the employee. However, the Employer may not
discharge any employee by reason of the fact that his earnings have been subject
to garnishment for any one (1) indebtedness. If the Employer is notified of
three (3) garnishments irrespective of whether satisfied by the employee within
the seventy-two (72) - hour period, the employee may be subject to discipline,
including discharge in extreme cases. However, if the Employer has an
established practice of discipline or discharge with a fewer number of
garnishments or impending garnishments, if the employee fails to adjust the
matter within the seventy-two (72) - hour period, such past practice shall be
applicable in those cases.




ARTICLE 35.


Section 1. Employee’s Bail


NO CHANGE



51

--------------------------------------------------------------------------------




Section 2. Suspension or Revocation of License


In the event an employee receives a traffic citation for a moving violation
which would contribute to a suspension or revocation or suffers a suspension or
revocation of his/her right to drive the company’s equipment for any reason,
he/she must promptly notify his/herthe Employer in writing. Failure to comply
will subject the employee to disciplinary action up to and including discharge.
If such suspension or revocation comes as a result of his/her complying with the
Employer’s instruction, which results in a succession of size and weight
penalties or because he/she complied with his/herthe Employer’s instruction to
drive company equipment which is in violation of DOT regulations relating to
equipment or because the company equipment did not have either a speedometer or
a tachometer in proper working order and if the employee has notified the
Employer of the citation for such violation as above mentioned, the Employer
shall provide employment to such employee at not less than his/her regular
earnings at the time of such suspension for the entire period thereof.


When an employee in any job classification requiring driving has his/her
operating privilege or license suspended or revoked for reasons other than those
for which the employee can be discharged by the Employer, a leave of absence
without loss of seniority, not to exceed three (3) years, shall be granted for
such time as the employee’s operating license has been suspended or revoked. The
employee will be given work opportunities ahead of casuals to perform non-CDL
required job functions.


Section 3. Drug Testing


PREAMBLE


NO CHANGE


ABF NMFA UNIFORM TESTING PROCEDURE


A. Probable Suspicion Testing


NO CHANGE


B. DOT Random Testing


NO CHANGE


C. Non-Suspicion-Based Post-Accident Testing


NO CHANGE


D. Chain of Custody Procedures


NO CHANGE



52

--------------------------------------------------------------------------------




E. Urine Collection Kits and Forms


NO CHANGE


F. Laboratory Requirements


NO CHANGE


4. Laboratory Accreditation


NO CHANGE


G. Laboratory Testing Methodology


NO CHANGE


H. Leave of Absence Prior to Testing


NO CHANGE


I. Disciplinary Action Based on Positive Adulterated, or Substituted Test
Results


NO CHANGE


J. Return to Employment After a Positive Urine Drug Test


NO CHANGE


K. Special Grievance Procedure


NO CHANGE


L. Paid-for Time


NO CHANGE


Section 4. Alcohol Testing


NO CHANGE


A. Employees Who Must be Tested



53

--------------------------------------------------------------------------------




There shall be random, non-suspicion-based post-accident and probable suspicion
alcohol testing of all employees subject to DOT mandated alcohol testing. This
includes all employees who, as a condition of their employment, are required to
have a DOT physical, a CDL and are subject to testing for drugs under Article
35, Section 3 B.


Employees covered by this Collective Bargaining Agreement who are not subject to
DOT-mandated alcohol testing are only subject to probable suspicion testing as
provided in Article 35, Section 3 of the ABF NMFA or the appropriate article of
the applicable Supplemental Agreement. The alcohol breath testing methodology
outlined in this Section will be utilized for all employees required to undergo
probable suspicion testing. (For test results and discipline, refer to ABF NMFA,
Article 35, Section 3 I 2.)


B. Alcohol Testing Procedure


NO CHANGE


C. Notification


NO CHANGE


D. Pre-Qualification Testing for Non-DOT Personnel


NO CHANGE


E. Random Testing


NO CHANGE


F. Non-Suspicion-Based Post-Accident Testing


NO CHANGE


G. Substance Abuse Professional (SAP)


NO CHANGE


H. Probable Suspicion Testing


NO CHANGE


I. Preparation for Testing


NO CHANGE


J. Specimen Testing Procedures


NO CHANGE


K. Leave of Absence Prior to Testing


NO CHANGE



54

--------------------------------------------------------------------------------




L. Disciplinary Action Based on Positive Test Results


NO CHANGE


M. Return to Duty After a Positive (Greater than .04 to the State Limit) Alcohol
Test


NO CHANGE


N. Paid-for-time -Testing


NO CHANGE


O. Record Retention


NO CHANGE


P. Special Grievance Procedure


NO CHANGE






ARTICLE 36. NEW ENTRY (NEW HIRE) RATES


*** SEE SUMMARY OF NATIONAL ECONOMIC ITEMS***






ARTICLE 37. NON-DISCRIMINATION


NO CHANGE






ARTICLE 38.


Section 1. Sick Leave


Effective April 1, 1980 and thereafter, all Supplemental Agreements shall
provide for five (5) days of sick leave per contract year.


Sick leave not used by March 31 of any contract year will be paid on March 31 at
the applicable hourly rate in existence on that date. Each day of sick leave
will be paid for on the basis of eight (8) hours’ straight-time pay at the
applicable hourly rate.


Sick leave will be paid to eligible employees beginning on the third (3rd)
working day of absence due to sickness or accident except where the employee is
hospitalized prior to that date when it will be paid beginning on the date of
hospitalization.


Effective January 1, 2009, the accrual and cash out dates for sick leave will
become move from April 1 to January 1. As an example, employees will be entitled
to cash out accrued unused sick leave on April

55

--------------------------------------------------------------------------------




1, 2008, and will accrue an additional 5 days sick leave between April 1, 2008,
and December 31, 2008, and will be entitled to cash out any unused sick leave
on January 1, 2009. In addition, no employee will lose their entitlement to the
cash out of unused sick leave on January 1, 2009, because they were not able to
satisfy the present eligibility provision of having received 90 days of
compensation during the shorten qualifying period of April 1, 2008, through
December 31, 2008.


The additional sick leave days referred to above shall also be included in those
Supplements containing sick leave provisions prior to April 1, 1976. The
National Negotiating Committees may develop rules and regulations to apply to
sick leave provisions negotiated in the 1976 Agreement and amended in this
Agreement uniformly to the Supplements. The Committee shall not establish rules
and regulations for sick leave programs in existence on March 31, 1976.


Section 2. Jury Duty


NO CHANGE


Section 3. Family and Medical Leave Act


NO CHANGE






ARTICLE 39. DURATION


Section 1.


This Agreement shall be in full force and effect from April 1, 2008 13 to and
including March 31, 2013 18, and shall continue from year to year thereafter
unless written notice of desire to cancel or terminate this Agreement is served
by either party upon the other at least sixty (60) days prior to date of
expiration.


When notice of cancellation or termination is given under this Section, the
Employer and the Union shall continue to observe all terms of this Agreement
until impasse is reached in negotiations, or until either the Employer or the
Union exercise their rights under Section 3 of this Article.


Section 2.


Where no such cancellation or termination notice is served and the parties
desire to continue said Agreement but also desire to negotiate changes or
revisions in this Agreement, either party may serve upon the other a notice at
least sixty (60) days prior to March 31, 2013 18 or March 31st of any subsequent
contract year, advising that such party desires to revise or change terms or
conditions of such Agreement.


Section 3.


The Teamsters National Freight Industry Negotiating Committee, as representative
of the Local Unions or the signatory Employer or the authorizing Employer
Associations, shall each have the right to unilaterally determine when to engage
in economic recourse (strike or lockout) on or after April 1, 2013 18, unless
agreed to the contrary.


Section 4.



56

--------------------------------------------------------------------------------




Revisions agreed upon or ordered shall be effective as of April 1, 2013 18 or
April 1st of any subsequent contract year.


Section 5.


NO CHANGE


Section 6.


NO CHANGE




IN WITNESS WHEREOF the parties hereto have set their hands and seals this day of
_____ , 2003 13 to be effective April 1, 2008 13, except as to those areas where
it has been otherwise agreed between the parties.




NEGOTIATING COMMITTEES
FOR THE LOCAL UNIONS:
TEAMSTERS NATIONAL FREIGHT INDUSTRY
NEGOTIATING COMMITTEE


[TNFINC Committee names to be inserted]


FOR THE EMPLOYER:


[ABF Committee names to be inserted]

57

--------------------------------------------------------------------------------







58

--------------------------------------------------------------------------------




ADDENDUM A


Work Day/work week


The number of start times in effect today will remain. In addition to the
existing number of start times, the Company will be allowed to add three (3)
additional start times in a twenty-four (24) hour period. There shall be no more
than 12 total start times unless such times currently exist in any given
location.


(Examples: If a location currently has five (5) start times, they would be
allowed to have eight (8) start times. If a location has six (6) start times
they could go to nine (9). If a location has ten (10) start times they could go
to twelve (12). These start times include all local cartage, dock, hostler
classifications.)



59

--------------------------------------------------------------------------------




ADDENDUM B


Break Times


All locations that currently have two (2) fifteen (15) minute breaks will be
reduced to two (2) ten (10) minute breaks, unless otherwise required by law.
Exceptions are straight 8’s and 4-10 hour shifts, for which breaks will remain
the same.


There will be an additional ten (10) minute break after the tenth (10th) hour
and once every two (2) hours thereafter.



60

--------------------------------------------------------------------------------




ADDENDUM C


Work Across Classifications


(a) Hostling Across Job Classifications: When someone bids or is assigned a
hostling job, he/she will be required to do any type of hostling required at
that location (for example, hook road units, city units and trailers to and from
the dock). Seniority will prevail for work assignments among various hostler
assignments (road, dock, city) and when the need exists to move employees within
the hostler assignment, the junior employee will be moved first.


(b) Drop & Pick: Road drivers will be permitted to make one pickup or delivery
en-route to his/her destination terminal and he/she is also able to make one
pickup or delivery en-route on his/her return. A “drop & pick en-route” shall be
defined as a drop or pickup between the start of a run and the end of the run
(i.e., between points A and B) and shall not deviate 20 miles from the normal
route. There shall be no fingerprinting of the freight. Furthermore, the Company
shall not violate any “T rules” that exist in any Supplement (i.e., prohibiting
stops beyond or before the destination or ending terminals), except as otherwise
agreed to.


(c) Drop & Hook: At terminals with 75 or fewer local cartage employees, a road
driver that comes into the terminal may be able to push or pull his/her power
unit even though there are local cartage/dock employees on duty. This provision
shall not apply in a driver’s home domicile or at his/her lay down destination.


(d) Forklift only bids: There will be no forklift driver only positions.



61

--------------------------------------------------------------------------------




NATIONAL ECONOMIC SETTLEMENT


ABF NMFA
TENTATIVE AGREEMENT
Reached May 3, 2013


Summary of General Monetary
National and all Supplemental Agreements
For the period covering April 1, 2013 through March 31, 2018


Note: The general hourly, mileage and other benefit modifications are as follows
and shall be applied in accordance with the appropriate Area Supplement.


1.    General Wage Adjustments


a.    Effective payroll period following ratification:
-7.0% on all hourly and mileage rates


b.    Effective July 1, 2014:
+2.0% on all hourly and mileage rates


c.    Effective July 1, 2015:
+2.0%% on all hourly and mileage rates


d.    Effective July 1, 2016:
+2.0% on all hourly and mileage rates


e.    Effective July 1, 2017:
+2.5% on all hourly and mileage rates


(see attachment for additional info)


Other:


Combo Casuals receive 85% of GWI


Education and Training: CDL certification will pay $300.00


2.    Cost-of-Living Adjustments (COLA):


Annual COLA payable on July 1, 2014, July 1, 2015, July 1, 2016, and July 1,
2017, if the Consumer Price Index for Urban Wage Earners and Clerical Workers
(CPI-W), U.S., all items, (1982-84=100) increases by more than 3.5% in relevant
annual time periods. Maintain current language and adjust dates. In no case
shall the COLA increase be more than five (5) cents in any given year.



62

--------------------------------------------------------------------------------






3.    New Hire Wage Progression:


CDL Qualified Employees and Mechanics:
First day: 90% of top rate
1 year: 100% of top rate


Non-CDL Qualified Employees (excluding mechanics):
First day: 70% of top rate
1 year: 75% of top rate
2 year: 80% of top rate
3 year: 90% of top rate
4 year: 100% of top rate


4.    Vacation Reduction


(a) The vacation eligibility schedule in effect from the previous labor
agreement shall be reduced by one week.


(b) Employees will not lose vacation for vacation anniversary years that began
accruing prior to

April 1, 2013. Vacation accrual for vacation anniversary years beginning on or
after April 1, 2013 will be reduced by one week.


5.    Health & Welfare and Pension Plans:


Health & Welfare and Pension


The Employer shall continue to participate in the same Health and Welfare and
Pension Funds. During the life of this Agreement, the Employer shall continue to
make contributions at the rates being paid as of the date of ratification of the
ABF NMFA to the appropriate Health and Welfare and Pension Funds in such amounts
as are determined on an annual basis by the Funds to be necessary to maintain
the benefits then in effect.


Increased Employer Contributions to Teamster Health & Welfare and Pension Plans:
If necessary to maintain the Health and Welfare and Pension benefits, the
Employer shall increase its contribution to all Teamster Health & Welfare and
Pension Plans, up to $1.00 per year as follows:


Effective Dates
Increases in Employer Contributions
August 1, 2013
up to $1.00 per hour
August 1, 2014
up to an additional $1.00 per hour
August 1, 2015
up to an additional $1.00 per hour
August 1, 2016
up to an additional $1.00 per hour


63

--------------------------------------------------------------------------------






August 1, 2017
up to an additional $1.00 per hour



Monthly, daily and/or hourly contributions shall be converted from the hourly
contributions in accordance with past practice.


Consistent with past practice under the NMFA, the Supplemental Negotiating
Committee will determine the allocation of the negotiated contribution amounts
to the appropriate Health & Welfare and/or Pension Funds.


Effective August 1, 2013, the trigger in all Supplements for qualifying for a
week’s health and welfare contribution will be three days, except for
supplements that have a longer requirement. Those Supplements on an hourly
contribution will continue their respective practices. The trigger for the
obligation to make health & welfare contributions in Supplements that provide
for a monthly-based contribution shall remain the same.


The employer shall only be required to pay those portions of the “up to” $1.00
per hour increases that are necessary to maintain the benefits as described
above.


6.    Duration: April 1, 2013 through March 31, 2018 (5 years)






MOU to ABF NMFA
ABF Freight System Wage and Vacation Reduction – Job Security Guidelines
Effective First Payroll Period Following Ratification through March 31, 2018
(unless otherwise stated)


Part One: Employee Reduction


1. Wage Reduction. All bargaining unit and non-bargaining unit employees
(including management) will share the burden of economic sacrifice contained in
this MOU since job security is the number one asset all ABF employees hope to
participate in equally. Towards that end, the bargaining unit employees will be
paid in accordance with the wage adjustments set forth in the ABF NMFA, which
adjustments are on the following basis:


All employees shall have their hourly wage and mileage rates be reduced by 7.0%.
Effective July 1, 2014: Increase all hourly wage and mileage rates by 2.0%
Effective July 1, 2015: Increase all hourly wage and mileage rates by 2.0%
Effective July 1, 2016: Increase all hourly wage and mileage rates by 2.0%
Effective July 1, 2017: Increase all hourly wage and mileage rates by 2.5%


Such wage reductions and/or reduced earnings shall include overtime, incentive
pay, etc, in addition to vacation, sick pay, holiday pay, funeral leave, jury
duty, and other paid for time not worked. Non-bargaining unit employees shall
share the burden as set forth in (a) below.

64

--------------------------------------------------------------------------------






(a) The Employer must reduce the total compensation (defined as wages plus
health and welfare and pension or retirement benefits) of all non - ABF NMFA
bargaining unit employees (including management) by the same percentage
reduction (an "Equal Reduction") in total compensation as is being applied to
bargaining unit employees. Consideration will be made for all parties’
respective sacrifices instituted during the twenty four months prior to this
Plan’s effective date. The Employer and TNFINC shall cooperate in achieving the
equal sacrifice among Canadian employees of ABF, and recognize such efforts must
be in compliance with applicable Canadian federal and provincial law.


(b) This MOU shall not prevent the Employer from paying variable, performance
based compensation as the Employer has paid in past practice. This shall also
not prevent the Employer from providing targeted increases to individual
employees if necessary, in the Employer’s judgment, to operate the business so
long as the overall total compensation increases are within the effective
overall total compensation percentage increases to be received by the bargaining
unit employees. If it becomes necessary to exceed this overall percentage
increase limit to retain employees for the efficient continued operation of the
business, the Employer would request approval from TNFINC.


New Hires
All employees hired after ratification shall be paid in accordance with the
newly established contractual new hire percentages and the newly established
contractual rates.




Part Two: Employee Protections


A. Access to Employer Financial Records.


The Employer shall submit an annual financial statement to the Local Unions
which shall include an income statement, balance sheet and statement of cash
flow for the prior year. The Union reserves the right on an annual basis to
examine records of the Employer in order to monitor Employer compliance or
utilize an independent auditor of its choice to do the same. As a condition of
being provided such statements, books and audit, the Union (and any accountant
or auditor engaged on its behalf) must agree to maintain the confidentiality of
any Employer financial statements and reports for the protection of the
Employer, and to execute a reasonable confidentiality agreement if the Employer
requests in such form as the Employer may reasonably require.


B. Work Preservation.


(a) For the duration of this Agreement, the Employer agrees not to establish or
purchase any union or non-union trucking company without the prior approval of
TNFINC.


(b) The Employer agrees that during every year of the ABF NMFA it will fund the
purchase, replacement and maintenance of ABF rolling stock (tractors, trailers
and other ABF power equipment) in an amount not less than the net wage reduction
provided by the ABF NMFA.



65

--------------------------------------------------------------------------------




(c) The Employer agrees that it will not transfer any bargaining unit work to
another trucking company or trucking-related service company, regardless of
whether that company is affiliated with either ABF or its parent company, unless
expressly authorized by the ABF-NMFA.


(d) The Employer makes a good faith commitment, absent any new regulatory or
unforeseen extraordinary events, that it will not close ABF for the duration of
this agreement.


C. Bankruptcy Protection.


The purpose of this wage reduction is to make a financial accommodation for the
benefit of the Employer, within the meaning of section 365(e)(2) of the
Bankruptcy Code. Accordingly, if the Employer files a Chapter 7 or 11 bankruptcy
petition or is placed in an involuntary bankruptcy proceeding, the wage
reduction may be terminated and wages reverted to full contract agreement on a
prospective basis, if TNFINC so elects in writing. If TNFINC does not exercise
its option hereunder, the Employer agrees not to file any motion under Sections
1113 or 1114 of the Bankruptcy Code without the union’s approval.


D. Current Ownership.


In the event a Change of Control of ABF occurs (without the prior written
consent of the Union), this wage reduction may be terminated and wages reverted
to full contract wage rates in effect immediately prior to ratification on a
prospective basis if the Union so elects in writing and all other provisions of
this Plan shall be null and void on a prospective basis.


For the purposes of this wage reduction, a "Change of Control," shall be deemed
to have taken place when a third person, including a "group" as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, assumes ownership of
more than 50% of the total voting power of the stock of ABC or where the current
directors of ABC (or directors that they nominate or their nominees nominate) no
longer continue to hold more than 50% of the voting power of the board of
directors).


E. Profit-Sharing Bonus


1. If the Employer achieves a published, annual operating ratio of 96.0 or below
for any full calendar year during this agreement (2014 through 2017), each
employee will receive a bonus based on their individual W-2 earnings (excluding
any profit sharing bonuses) for the year in which the qualifying operating ratio
was achieved according to the following schedule:


ABF Published Annual Operating Ratio
Bonus Amount
95.1 to 96.0
1%
93.1 to 95.0
2%
93.0 and below
3%





2. The profit-sharing bonus will be distributed to the employees by separate
check within 60 days of the end of the calendar year. An employee must be on the
ABF seniority list for the entire calendar year in question to be eligible for
such a bonus. Any employee who resigns, retires or otherwise incurs a
termination of employment, whether voluntary or involuntary, during the year in
question shall not be eligible for a year-end bonus.



66

--------------------------------------------------------------------------------




3. There shall be no inter-company charges initiated by the employer or changes
in accounting assumptions or practices (GAAP), except as required to conform to
governmental regulation, for the purpose of defeating the calculation of the
annual operating ratio.


F. Pension Legislation


In the event that future federal legislation allows ABF to reduce its pension
contribution rates which would not cause a reduction in benefits, the Company
reserves the right to reopen the ABF NMFA as it relates to the pension
contribution rates. If the parties do not agree on a mutually satisfactory
resolution to negotiations over such issue within sixty (60) days of the start
of such negotiations, either party shall be permitted all legal or economic
recourse in support of its proposals on this matter notwithstanding any
provisions of this Agreement to the contrary.


G Dispute Resolution


As part of the Collective Bargaining Agreement, disputes pertaining to this MOU
are subject to the grievance procedure contained in the ABF National Master
Freight Agreement. However, any grievance filed hereunder, by either party,
shall be referred directly to the appropriate Regional Joint Area Committee for
initial hearing and disposition.




END



67